EXHIBIT 10.1

RODMAN & RENSHAW CAPITAL GROUP, INC.

2007 STOCK AND INCENTIVE PLAN

Amended and Restated as of May 22, 2008

Further Amended as of October 27, 2008

I.

PURPOSES

     1.1 Purposes. The purposes of this 2007 Stock And Incentive Plan (as the
same may be amended from time to time, the “Plan”) are (i) to advance the
interest of Rodman & Renshaw Capital Group, Inc., a Delaware corporation (the
“Company”), and its Subsidiaries (as defined below) and shareholders by
strengthening the ability of the Company and its Subsidiaries to attract and
retain salaried employees of experience and ability and (ii) to furnish an
additional incentive to such persons to expend their best efforts on behalf of
the Company or any such Subsidiary.

     1.2 Types of Awards. The Plan provides for the granting of the following
types of Awards:

          (a) Incentive Options (as defined below);

          (b) Nonstatutory Options (as defined below);

          (c) Performance Units (as defined below};

          (d) Restricted Stock Awards (as defined below);

          (e) Stock Appreciation Rights (as defined below); and

          (f) Restricted Stock Units (as defined below).

     1.3 Effectiveness. The Plan shall be effective on the date it is adopted by
the board of directors of the Company (the “Effective Date”). No Award under the
Plan shall be effective unless and until the Plan has been approved by the
shareholders of the Company and, if such approval is not obtained, any Awards
previously given shall automatically be void. Further, the status of any Award
granted hereunder as an Incentive Option shall be subject to such approval by
the shareholders of the Company taking place within twelve (12) months after the
Effective Date.

II.

CERTAIN DEFINITIONS

     In addition to any terms defined elsewhere in the Plan, the following
capitalized terms shall have the following respective meanings as used in the
Plan:

--------------------------------------------------------------------------------



     2.1 “Arbitration Notice” has the meaning given to that term in Section
11.19.

     2.2 “Available Shares” has the meaning given to that term in Section 3.2.

     2.3 “Award” means the grant of any form of Option, Performance Unit,
Restricted Stock Award, Restricted Stock Unit, or Stock Appreciation Right under
the Plan, whether granted singly, in combination, or in tandem, to a Holder
pursuant to such terms, conditions and limitations as the Committee may
establish from time to time in order to fulfill the objectives of the Plan.

     2.4 “Award Agreement” means the written document or agreement evidencing
the grant of an Award by the Company to a Holder and any additional terms,
conditions or limitations with respect to such grant.

     2.5 “Board of Directors” means the board of directors of the Company.

     2.6 “Business Day” means any day other than a Saturday, a Sunday, or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.

     2.7 “Change in Control” means:

          (a) Any “person” (solely for purposes of this Section 2.7, defined as
such term is used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other
than a “person” who together with all members of such “person’s” family as of
the Effective Date was the beneficial owner, directly or indirectly, of more
than fifty percent (50%) of the Company’s Stock, or more than one person acting
as a group (as defined in paragraph (c) below) is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s
outstanding stock;

          (b) There is a change in the composition of the Board of Directors
over a period of twelve (12) consecutive months or less such that a majority of
the members of the Board of Directors (rounded up to the nearest whole number)
cease to be individuals who either (x) have been members of the Board of
Directors continuously since the beginning of such period or (y) have been
elected or nominated for election as members of the Board of Directors during
such period by a majority of the members of the Board of Directors described in
clause (x) who were still in office at the time such election or nomination was
approved by the Board of Directors; or

          (c) The sale of all or substantially all of the assets of the Company.
Notwithstanding anything to the contrary contained herein, no Change in Control
shall be considered to occur where there is a transfer of assets to an entity
controlled by the shareholders of the transferring corporation immediately after
the transfer.

               For purposes of this definition of Change in Control, persons
will be considered to be acting as a group if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of assets, or
similar business transaction with the Company. It is intended that the Change in
Control events described in this definition meet the requirements for a “Change
in Control Event” as described in Section 1.409A -3(i)(5) of the Treasury
Regulations promulgated under Section 409A, and the term “Change in Control”
shall be interpreted and applied for all purposes of this Plan in a manner
consistent with such intent.

     2.8 “Code” means the Internal Revenue Code of 1986, as amended.

     2.9 “Committee” means the committee appointed by the Board of Directors
pursuant to Article IV to administer the Plan.

     2.10 “Company” has the meaning given to that term in Section 1.1.

     2.11 “Covered Event” means (a) the commission by a Holder of a criminal or
other act that causes or probably will cause substantial economic damage to the
Company or a Subsidiary or substantial injury to the business reputation of the
Company or a Subsidiary; (b) the commission by a Holder of an act of fraud in
the performance of such Holder’s duties on behalf of the Company or a
Subsidiary; (c) the continuing failure of a Holder to perform the duties of such
Holder to the Company or a Subsidiary (other than such failure resulting from
the Holder’s incapacity due to physical or mental illness) after written notice
thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to be heard and cure such failure are given to the Holder
by the Company; (d) failure

2

--------------------------------------------------------------------------------



of a Holder to maintain any license or registration required to be maintained by
the rules and regulations of the National Association of Securities Dealers,
Inc., the Securities and Exchange Commission, or any other U.S. Federal or state
regulatory agency having jurisdiction over the business conduct of the Holder as
an employee of the Company or a Subsidiary; or (e) the order of a court of
competent jurisdiction requiring the termination of the Holder’s employment.

     2.12 “Date of Grant” has the meaning given to that term in Section 5.4 or
(with respect to Reload Options) Section 6.9.

     2.13 “Designated Beneficiary” has the meaning given to that term in Section
11.6.

     2.14 “Disability” has the meaning given it in the employment agreement
between the Company or a Subsidiary and the Holder; provided, however, that if
the Holder has no such employment agreement or such term is not defined in the
employment agreement, “Disability” shall mean that (1) the Committee has
determined that the Holder has a permanent physical or mental impairment of
sufficient severity as to prevent the Holder from performing duties for the
Company or Subsidiary, as applicable, and (2) the Committee or the Company or
the relevant Subsidiary has provided written notice to the Holder that the
Holder’s employment is terminated due to a permanent “Disability” pursuant to
this Section. Notwithstanding the preceding sentence, with respect to any Award
constituting a deferral of compensation subject to the requirements of Section
409A, “Disability” shall mean that a Holder is “disabled” within the meaning of
Section 409A(a)(2)(C). The Committee may establish any process or procedure it
deems appropriate for determining whether a Holder has a “Disability.”

     2.15 “Dispute” has the meaning given to that term in Section 11.19.

     2.16 “Effective Date” has the meaning given to that term in Section 1.3.

     2.17 “Eligible Individuals” means directors, officers, employees and agents
of, and other providers of services to, the Company or any of its Subsidiaries.

     2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     2.19 “Exercise Notice” has the meaning given to that term in Section 6.5
(with respect to Options) or Section 7.4 (with respect to Stock Appreciation
Rights).

     2.20 “Exercise Price” has the meaning given to that term in Section 6.4.

     2.21 “Fair Market Value” means a per share value defined as follows, for a
particular day:

          (a) Subject to Section 2.21(d), if shares of Stock of the same class
are listed on any national securities exchange at the date of determination of
Fair Market Value, then the closing price of one share on that exchange (or, if
more than one exchange, the exchange determined by the Committee to be used for
such purpose) on the date in question or, if such day is not a Business Day or
no such closing price is reported for that day, on the last Business Day for
which such a closing price is reported before the date in question, in any case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to unlisted trading privileges on that
exchange; or

          (b) Subject to Section 2.21(d), if shares of Stock of the same class
are not listed as provided in Section 2.21(a) and if bid and asked prices for
shares of Stock of the same class in the over-the-counter market are reported by
the OTC Bulletin Board of the National Association of Securities Dealers, Inc.
at the date of determination of Fair Market Value, then the mean between the
high bid and low asked prices on the date in question or, if such day is not a
Business Day or no such prices are reported that day, on the last Business Day
for which such prices are reported before the date in question; or

         (c) If shares of Stock of the same class are not listed as provided in
Section 2.21(a) and bid and asked prices therefor are not reported by the OTC
Bulletin Board as provided in Section 2.21(b) at the date of determination of
Fair Market Value, then the value determined by the Committee; or

3

--------------------------------------------------------------------------------



          (d) If shares of Stock of the same class are listed as provided in
Section 2.21(a) or bid and asked prices therefor are reported by the OTC
Bulletin Board as provided in Section 2.21(b) at the date of determination of
Fair Market Value, but the volume of trading is so low that the Committee
determines that such prices are not indicative of the fair value of the Stock,
then the value determined by the Committee.

     2.22 “Holder” means an Eligible Individual to whom an Award has been
granted.

     2.23 “Incentive Option” means an incentive stock option as defined under
Section 422 of the Code.

     2.24 “Linked Stock Appreciation Right” has the meaning given to that term
in Section 7.1.

     2.25 “Maximum Shares” has the meaning given to that term in Section 3.1.

     2.26 “NASDAQ” means the National Association of Securities Dealers, Inc.
Automated Quotations National Market System.

     2.27 “Non-Employee Director” means a person who is a “Non-Employee
Director” as that term is used in Rule 16b-3.

     2.28 “Non-Linked Stock Appreciation Right” has the meaning given to that
term in Section 7.1.

     2.29 “Nonstatutory Option” means a stock option that (i) does not satisfy
the requirements for an incentive stock option under Section 422 of the Code;
(ii) that is designated at the Date of Grant or in the applicable Option
Agreement to be an option other than an Incentive Option; or (iii) is modified
in accordance with Section 11.2(b) to be an option other than an Incentive
Option.

     2.30 “Normal Retirement” means the termination of the Holder’s employment
with the Company and its Subsidiaries on account of retirement at any time on or
after the date on which the Holder attains age sixty-five (65) (but for purposes
of clarification excludes any termination of employment as a result of a Covered
Event).

     2.31 “Option” means either an Incentive Option or a Nonstatutory Option, or
both.

     2.32 “Option Agreement” means an Award Agreement for an Option.

     2.33 “Outside Director” means an “outside director” as that term is used in
Section 162(m).

     2.34 “Performance Period” means a period over which performance is measured
for the purpose of determining the payment value of Performance Units.

     2.35 “Performance Unit” means a unit representing a contingent right to
receive a specified amount of cash or shares of Stock at the end of a
Performance Period.

     2.36 “Person” means any individual, partnership, joint venture,
corporation, trust, unincorporated organization, association, limited liability
company, joint stock company, government or any department or agency thereof, or
any other form of association or entity.

     2.37 “Plan” has the meaning given to that term in Section 1.1.

     2.38 “Reload Option” has the meaning given to that term in Section 6.9.

     2.39 “Restricted Stock Award” means the grant or purchase, on the terms,
conditions and limitations that the Committee determines or on the terms,
conditions and limitations of Article IX, of Stock that is nontransferable and
subject to substantial risk of forfeiture until specific conditions are met;
provided, however, that this term shall not apply to shares of Stock issued or
transferred in connection with the exercise or settlement of an Option,
Performance Unit or a Stock Appreciation Right whether or not such shares of
Stock are nontransferable or subject to substantial risk of forfeiture when
issued or transferred.

4

--------------------------------------------------------------------------------



     2.40 “Restricted Stock Unit" means the grant of a unit representing a
contingent right to receive a specified number of shares of Stock issued and
delivered at the end of a specified period, subject to the terms, conditions and
limitations that the Committee determines or on the terms, conditions and
limitations of Article X.

     2.41 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act.

     2.42 “SAR Exercise Price” means the price specified in the Award Agreement
related to a Non-Linked Stock Appreciation Right as the exercise price per share
of Stock for that Non-Linked Stock Appreciation Right.

     2.43 “Section 162(m)” means Section 162(m) of the Code.

     2.44 “Section 409A” means Section 409A of the Code.

     2.45 “Securities Act” means the Securities Act of 1933, as amended.

     2.46 “Stock Appreciation Right” means either a Linked Stock Appreciation
Right or a Non-Linked Stock Appreciation Right.

     2.47 “Stock” means the Company’s authorized common stock, par value $0.001
per share, or any other securities, property or assets that are substituted for
the Stock as provided in Section 11.1.

     2.48 “Subsidiary” means an entity, as may from time to time be designated
by the Committee, that is (i) a subsidiary corporation, or is treated as, or as
part of, a subsidiary corporation of the Company (within the meaning of Section
424 of the Code), or (ii) any other entity that the Company controls, directly
or indirectly. For purposes of this definition, “control” means the power to
direct the management and policies of such entity, whether through the ownership
of Voting Securities, by contract or otherwise.

     2.49 “Ten Percent Shareholder” shall have the meaning given to that term in
Section 5.2.

     2.50 “Voting Securities” means any securities that at the applicable time
are entitled to vote generally in the election of directors, in the admission of
general partners, or in the selection of any other similar governing body.

III.

SHARES OF STOCK SUBJECT TO THE PLAN

     3.1 Maximum Shares. Subject to the provisions of Section 3.6 and Section
11.1, the aggregate number of shares of Stock that may be issued or transferred
pursuant to Awards under the Plan (the “Maximum Shares”) shall be ten million
(10,000,000).

     3.2 Available Shares. Except as otherwise provided in Section 3.3, at any
time, the number of shares of Stock that may then be made subject to issuance or
transfer pursuant to new Awards under the Plan (the “Available Shares”) shall be
equal to (a) the number of Maximum Shares minus (b) the sum of (1) the number of
shares of Stock subject to issuance or transfer upon exercise or settlement of
then outstanding Awards (provided that shares of Stock subject to issuance or
transfer upon exercise or settlement of then outstanding Linked Stock
Appreciation Rights shall only be counted once, and not for both the Option and
related Linked Stock Appreciation Right and provided further that Awards that
may but need not be settled in Stock shall be charged against the number of
Maximum Shares in such amounts and at such times as the Committee shall
determine from time to time) and (2) the number of shares of Stock that have
been issued or transferred upon exercise or settlement of Awards.

     3.3 Restoration of Unused Shares. If Stock subject to any Award is not
issued or transferred, or ceases to be issuable or transferable, for any reason,
including the termination, forfeiture, expiration unexercised, exchange for
other Awards or settlement in cash in lieu of Stock, of an Award, the shares of
Stock that were subject to that Award shall no longer be charged against the
number of Maximum Shares in calculating the number of Available Shares under
Section 3.2 and shall again be included in Available Shares.

     3.4 Description of Shares. The shares of Stock to be delivered under the
Plan shall be made available from (a) authorized but unissued shares of Stock,
(b) Stock held in the treasury of the Company, or (c) previously issued

5

--------------------------------------------------------------------------------



shares of Stock reacquired by the Company, including shares purchased on the
open market, in each situation as the Board of Directors or the Committee may
determine from time to time. All shares of Stock issued or transferred as
provided in the Plan shall be fully paid and non-assessable to the extent
permitted by law.

     3.5 Listing, Registration, etc. of Shares. If at any time the Board of
Directors shall determine in its discretion that the listing, registration or
qualification of the shares of Stock covered by the Plan upon any national
securities exchange or other trading system or under any state or federal law,
or the consent or approval of any governmental or regulatory body, is necessary
or desirable as a condition of, or in connection with, the issuance or transfer
of shares of Stock under the Plan, no shares of Stock shall be issued or
transferred under the Plan unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Board of
Directors. Nothing in the Plan shall require the Company to list, register or
qualify any securities, to obtain any such consent or approval, or to maintain
any such listing, registration, qualification, consent or approval.

     3.6 Reduction in Outstanding Shares of Stock. Nothing in this Article III
shall impair the right of the Company to reduce the number of outstanding shares
of Stock pursuant to repurchases, redemptions, or otherwise; provided, however,
that no reduction in the number of outstanding shares of Stock shall (a) impair
the validity of any outstanding Award, whether or not that Award is fully
exercisable or fully vested, or (b) impair the status of any shares of Stock
previously issued or transferred pursuant to an Award or thereafter issued or
transferred pursuant to a then-outstanding Award as duly authorized, validly
issued, fully paid, and nonassessable shares.

IV.

ADMINISTRATION OF THE PLAN

     4.1 Committee. The Board of Directors shall designate the Committee to
administer the Plan, each member of which shall at all times be (a) a
Non-Employee Director and (b) an Outside Director. The number of individuals
that shall constitute the Committee shall be determined from time to time by the
Board of Directors, but shall be no fewer than two (2) individuals.

     4.2 Duration, Removal, Etc. The members of the Committee shall serve at the
pleasure of the Board of Directors, which shall have the power, at any time and
from time to time, to remove members from or add members to the Committee.
Removal from the Committee may be with or without cause. Any individual serving
as a member of the Committee shall have the right to resign from membership on
the Committee by written notice to the Board of Directors. The Board of
Directors, and not the remaining members of the Committee, shall have the power
and authority to fill vacancies on the Committee, however caused. The Board of
Directors shall promptly fill any vacancy that causes the number of members of
the Committee to be below two (2) or any other number that Rule 16b-3 or Section
162(m) may require from time to time.

     4.3 Meetings and Actions of Committee. The Board of Directors shall
designate the chairman of the Committee. If the Board of Directors fails to
designate a Committee chairman, the members of the Committee shall elect one of
the Committee members as chairman, who shall act as chairman until the director
ceases to be a member of the Committee or until the Board of Directors
designates a new chairman. The Committee shall hold its meetings at such times
and places as the chairman of the Committee may determine. At all meetings of
the Committee, a quorum for the transaction of business shall be required, and a
quorum shall be deemed present if at least a majority of the members of the
Committee are present. At any meeting of the Committee, each member shall have
one vote. All decisions and determinations of the Committee shall be made by the
majority vote or majority decision of all of its members present at a meeting at
which a quorum is present; provided, however, that any decision or determination
reduced to writing and signed by all of the members of the Committee shall be as
fully effective as if it had been made at a meeting that was duly called and
held. The Committee may make any rules and regulations for the conduct of its
business that are not inconsistent with the provisions of the Plan, the
Certificate of Incorporation and the Bylaws of the Company (in each case as
amended from time to time), Rule 16b-3 and Section 162(m), to the extent
applicable, as the Committee may deem advisable.

     4.4 Committee’s Powers. Subject to the express provisions of the Plan, any
applicable Award Agreement, Rule 16b-3 and Section 162(m), to the extent
applicable, the Committee shall have the authority (a) to adopt, amend, and
rescind administrative, interpretive and other rules and regulations relating to
the Plan; (b) to determine the

6

--------------------------------------------------------------------------------



Eligible Individuals to whom, and the time or times at which, Awards shall be
granted; (c) to determine the number of shares of Stock that shall be the
subject of each Award; (d) to determine the terms and provisions of each Award
Agreement and any amendments thereto, including provisions defining or otherwise
relating to (i) the term and the period or periods and extent of exercisability
of the Options, Stock Appreciation Rights, Restricted Stock Awards and
Restricted Stock Units, (ii) the extent to which the transferability of shares
of Stock issued or transferred pursuant to any Award is restricted, (iii) the
effect of termination of employment on the Award, and (iv) except as provided in
Section 11.5, the effect of leaves of absence and the effect of transfers of an
Eligible Individual’s employment from the Company to a Subsidiary or from a
Subsidiary to the Company (consistent with any applicable regulations of the
Internal Revenue Service and any other requirements of applicable law with
respect to the same); (e) to construe the respective Award Agreements, the Plan,
and any rules or regulations with respect thereto; (f) to make determinations of
the Fair Market Value of the Stock pursuant to the Plan; (g) to amend any Award
Agreement or waive any provision, condition or limitation thereof; (h) to
delegate its duties under the Plan to such agents as it may appoint from time to
time, provided that the Committee may not delegate its duties with respect to
making Awards to Eligible Individuals; (i) to take or refrain from taking such
other actions as are described in the Plan as within the purview of the
Committee; and (j) to make all other determinations, perform all other acts, and
exercise all other powers and authority necessary or advisable for administering
the Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate. Subject to Rule 16b-3 and
Section 162(m), to the extent applicable, the Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan, in any Award, or
in any Award Agreement in the manner and to the extent it deems necessary or
desirable to carry the Plan into effect. Any determinations and other actions of
the Committee with respect to any of the matters referred to in this Section 4.4
or elsewhere in the Plan or in any Award Agreement need not be consistent, even
among Eligible Individuals who are similarly situated and/or who have previously
received similar or other Awards, except as may be specifically provided to the
contrary in the Plan or in the applicable Award Agreement. The determinations
and other actions of the Committee with respect to any of the matters referred
to in this Section 4.4 or elsewhere in the Plan or in any Award Agreement shall,
except as may be specifically provided to the contrary in the Plan or in the
applicable Award Agreement, be made in the sole discretion of the Committee
(subject to modification or rescission by the Board of Directors, if consistent
with Rule 16b-3 and Section 162(m), to the extent applicable) and shall be
final, binding and conclusive.

     4.5 Counsel, Consultants and Agents. The Committee may employ such legal
counsel, consultants and agents as it may deem desirable for the administration
of the Plan and may rely upon any opinion received from any such counsel or
consultants and any computation received from any such consultants or agents.
Expenses incurred by the Committee in the engagement of any such counsel,
consultants or agents shall be paid by the Company.

V.

ELIGIBILITY AND PARTICIPATION; CERTAIN AWARD TERMS

     5.1 Eligible Individuals. Awards may be granted pursuant to the Plan only
to persons who are Eligible Individuals at the time of the grant thereof (and,
with respect to Incentive Options, satisfy the requirements of Section 5.2) .
Notwithstanding the preceding sentence, except as indicated by Section 1.409A
-1(b)(5)(iii)(E) and except as may otherwise be provided in guidance issued by
the IRS under Section 409A, a person shall not be awarded an Option, Performance
Unit or Stock Appreciation Right pursuant to the Plan if the Subsidiary by which
such person is employed (or to which such person provides services) would not be
considered part of the same “single employer” as the Company under Sections
414(b) and 414(c) of the Code.

     5.2 Limitation for Incentive Options. Notwithstanding any provision
contained in the Plan to the contrary, (a) a person shall not be eligible to
receive an Incentive Option unless the person is an Eligible Individual employed
by the Company or any Subsidiary of the Company that is a subsidiary
corporation, or is treated as, or as part of, a subsidiary corporation of the
Company (within the meaning of Section 424 of the Code) at the time of the grant
thereof, and (b) a person shall not be eligible to receive an Incentive Option
if, immediately before the time the Option is granted, that person owns (within
the meaning of Sections 422 and 424 of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or a Subsidiary of the Company that is a subsidiary corporation, or is
treated as, or as part of, a subsidiary corporation of the Company (within the
meaning of Section 424 of the Code) (a “Ten Percent Shareholder”). Nevertheless,
clause (b) of the foregoing sentence of this Section 5.2 shall not apply if, at
the time the Incentive Option is granted, the Exercise Price of the Incentive
Option is at least one hundred and ten percent (110%) of the Fair Market Value
per

7

--------------------------------------------------------------------------------



share of Stock and the Incentive Option is not, by its terms, exercisable after
the expiration of five (5) years from the Date of Grant.

     5.3 Grant of Awards. Subject to the express provisions of the Plan, the
Committee shall determine which Eligible Individuals shall be granted Awards
from time to time. In making grants, the Committee may take into consideration
the contribution the potential Holder has made or may make to the success of the
Company or its Subsidiaries and such other considerations as the Committee may
from time to time determine. The Committee shall also determine the number (or
the method of determining the number) of shares of Stock, or amounts (or method
of determining the amounts) of cash or other property or assets, subject to each
of the Awards.

     5.4 Date of Grant. The date on which the Award covered by an Award
Agreement is granted (the “Date of Grant”) shall be the date specified by the
Committee as the effective date or date of grant of an Award. Except as
otherwise determined by the Committee, in no event shall a Holder gain any
rights with respect to an Award in addition to those specified by the Committee
in its grant, regardless of the time that may pass between the grant of the
Award and the actual execution or delivery of the Award Agreement by the Company
and (if required in the Award Agreement) the Holder. The Committee may
invalidate an Award at any time before the Award Agreement is executed by the
Holder (if such execution is required) or is delivered to the Holder (if such
execution is not required), and any such invalidated Award shall be treated as
never having been granted.

     5.5 Award Agreements. Each Award granted under the Plan shall be evidenced
by an Award Agreement that is executed by the Company and, if required in the
Award Agreement, by the Eligible Individual to whom the Award is granted, and
that includes such terms, conditions and limitations that the Committee shall
deem necessary or desirable. More than one Award may be granted under the Plan
to the same Eligible Individual and be outstanding concurrently (provided,
however, that the grant of certain rights in tandem with an Incentive Option may
result in the Incentive Option being treated as a Nonstatutory Option).

     5.6 No Right to Award. The adoption of the Plan shall not be deemed to give
any person a right to be granted an Award.

     5.7 Limitation on Individual Awards. No Eligible Individual shall, in one
calendar year, be granted Awards (i) of Options or Stock Appreciation Rights (or
both) to which more than two million (2,000,000) shares of Stock are subject or
(ii) of Performance Units, Restricted Stock Awards or Restricted Stock Units (or
any combination thereof) to which more than two million (2,000,000) shares of
Stock are subject, in each case without regard to any vesting limitations with
respect to such grant.

     5.8 Payment of Taxes. The Committee may require a Holder to pay to the
Company (or, if the Holder is an employee of a Subsidiary of the Company, to
such Subsidiary), with respect to an Option or Stock Appreciation Right, at the
time of the exercise of such Option or Stock Appreciation Right, and with
respect to a Performance Unit, Restricted Stock Award or Restricted Stock Unit,
at such time or times as may be designated by the Committee at such time or
times as may be designated by the Committee, the amount that the Committee deems
necessary to satisfy the Company’s or such Subsidiary’s current or future
obligation to withhold federal, state or local income or other taxes associated
with the exercise, grant or payment with respect to the relevant Award. Upon the
exercise of an Option or Stock Appreciation Right requiring tax withholding (or,
with respect to a Stock Award prior to such time or times as such payment is due
from the Holder to the Company or such Subsidiary), the Holder may (a) request
that the Company withhold from the shares of Stock to be issued or transferred
to the Holder, or the amount of cash to be paid to the Holder, the number of
shares (based upon the shares’ Fair Market Value per share as of the day before
the date of withholding) or the amount of cash necessary to satisfy the
Company’s or such Subsidiary’s obligation to withhold taxes, the determination
as to such obligation to be based on the shares’ Fair Market Value per share as
of the day before the date of exercise (with respect to an Option or Stock
Appreciation Right) or as of the date on which tax withholding is to be made
(with respect to Performance Units, Restricted Stock Awards or Restricted Stock
Units); (b) request that the Holder be allowed to deliver to the Company
sufficient shares of Stock (based upon the shares’ Fair Market Value per share
as of the day before the date of such delivery) to satisfy the Company’s or such
Subsidiary’s tax withholding obligations; or (c) deliver sufficient cash to the
Company to satisfy the Company’s or such Subsidiary’s tax withholding
obligations. Holders who wish to proceed under clause (a) or (b) above must make
their request to do so at such time and in such manner that the Committee
prescribes from time to time, and such transaction shall be effected in
accordance with such procedures as the Committee may establish from time to
time. Notwithstanding the foregoing, however, the Committee may, at its sole
option, deny any

8

--------------------------------------------------------------------------------



Holder’s request to proceed under clause (a) or (b) above or may impose any
conditions it deems appropriate on such action, including the escrow of shares
of Stock or cash. In the event the Committee subsequently determines that the
cash amount or the aggregate Fair Market Value (as determined above) of any
shares of Stock withheld or tendered as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
the Holder shall pay to the Company, immediately upon the Committee’s request,
the amount of that deficiency. The Company may also, if the Committee so elects,
retain any cash and any certificates evidencing shares of Stock to which such
Holder is entitled upon the exercise of the Option or Stock Appreciation Right
or in connection with a Restricted Stock Award or other Award as security for
the payment of any tax withholding obligation until satisfied, and the Company
shall have all rights of a secured creditor under the Uniform Commercial Code
with respect to the same. Each Holder acknowledges that the delivery to the
Company of Stock acquired by such Holder upon exercise of an Incentive Option
may constitute a disqualifying disposition of such Stock for purposes of the
Code.

     5.9 Forfeiture and Restrictions on Transfer; Other Conditions. Without
limitation of any other provisions of the Plan or any power of the Board of
Directors or the Committee hereunder, any Award Agreement may contain or
otherwise provide for, in addition to any terms, conditions or limitations
required or permitted by other provisions of the Plan, such other terms,
conditions or limitations as the Committee may deem advisable or proper from
time to time provided any such additional term, condition or limitation is not
inconsistent with the terms of the Plan, including (i) restrictions on the
transferability of the Award; (ii) restrictions or the removal of restrictions
upon the exercise of an Award; (iii) restrictions or the removal of restrictions
on the retention or transfer of any shares of Stock acquired pursuant to an
Award or otherwise; (iv) options and rights of first refusal in favor of the
Company and one or more stockholders of the Company; (v) requirements that the
Holder render substantial services to the Company or one or more of its
Subsidiaries for a specified period of time; (vi) restrictions on disclosure and
use of certain information regarding the Company or other Persons; (vii)
restrictions on solicitation of employees and other Persons; (viii) restrictions
on competition; and (ix) other terms, conditions or limitations; all of which as
the Committee may deem proper or advisable from time to time.

VI.

TERMS AND CONDITIONS OF OPTIONS

     All Options granted under the Plan shall comply with, and the related
Option Agreements shall be subject to, the terms, conditions and limitations set
forth in this Article VI (to the extent each such term, condition or limitation
applies to the form of Option and provided that, if any such term, condition or
limitation is left to the discretion of the Committee, the Committee determines
to apply it to such Option) and also to the terms, conditions and limitations
set forth in Article XI (to the extent each such term, condition or limitation
applies to the form of Option and provided that, if any such term, condition or
limitation is left to the discretion of the Committee, the Committee determines
to apply it to such Option); provided, however, that the Committee may authorize
an Option Agreement that expressly contains or is subject to terms, conditions
and limitations that differ from any of the terms, conditions and limitations of
Article XI. The Committee may also authorize an Option Agreement that contains
or is subject to any or all of the terms, conditions and limitations of Article
XII (to the extent each such term, condition or limitation applies to the form
of Option and provided that, if any such term, condition or limitation is left
to the discretion of the Committee, the Committee determines to apply it to such
Option) or similar terms, conditions and limitations; nevertheless, no term,
condition or limitation of Article XII (or any similar term, condition or
limitation) shall apply to an Option Agreement unless the Option Agreement
expressly states that such term, condition or limitation applies.

     6.1 Number of Shares; Type of Award. Each Option Agreement shall state the
total number of shares of Stock to which it relates. Each Option Agreement shall
identify the Option evidenced thereby as an Incentive Option or Nonstatutory
Option, as the case may be, and no Option Agreement shall cover both an
Incentive Option and a Nonstatutory Option.

     6.2 Vesting. Each Award shall vest ratably over five (5) years commencing
from the Date of Grant, unless the Option Agreement states (i) any time, periods
or other conditions in or pursuant to which the right to exercise the Option or
a portion thereof shall vest and (ii) the number (or method of determining the
number) of shares of Stock with respect to each such vesting.

9

--------------------------------------------------------------------------------



     6.3 Expiration. Nonstatutory Options and Incentive Options may be exercised
during the term determined by the Committee and set forth in the Option
Agreement; provided that no Incentive Option shall be exercised after the
expiration of a period of ten (10) years (or, with respect to a Ten Percent
Shareholder, five (5) years) commencing on the Date of Grant of the Incentive
Option.

     6.4 Exercise Price. Each Option Agreement shall state the exercise price
per share of Stock (the “Exercise Price”), which shall not be less than the
greatest of (a) the par value per share of the Stock, (b) one hundred percent
(100%) of the Fair Market Value per share of the Stock on the Date of Grant of
the Option, or (c) in the case of an Incentive Option granted to a Ten Percent
Shareholder, one hundred ten percent (110%) of the Fair Market Value per share
of the Stock on the Date of Grant of the Option.

     6.5 Method of Exercise. Each Option shall be exercisable only by notice of
exercise (the “Exercise Notice”) in the manner (including the time period)
specified by the Committee from time to time (which need not comply with Section
14.14 if expressly so provided by the Committee) to the Secretary of the Company
at the chief executive office of the Company (or to such other person and
location as may be designated from time to time by the Committee) during the
term of the Option, which notice shall (a) state the number of shares of Stock
with respect to which the Option is being exercised, (b) be signed or otherwise
given by the Holder of the Option or by another Person authorized to exercise
the Option pursuant to Section 11.6 or 11.7 (to the extent that each is
applicable to the Option) or pursuant to the relevant Option Agreement, (c) be
accompanied by the aggregate Exercise Price for all shares of Stock for which
the Option is exercised in accordance with Section 6.7, and (d) include such
other information, instruments, and documents as may be required to satisfy any
other condition under the Plan or the relevant Option Agreement or as may be
reasonably imposed by the Committee. The Option shall not be deemed to have been
exercised unless all of the requirements of the preceding provisions of this
Section 6.5 have been satisfied.

     6.6 Incentive Option Exercises and Disqualifying Dispositions. Except as
provided in Section 11.6(b) or Section 11.7 (to the extent that each is
applicable to the Option), during the Holder’s lifetime, only the Holder may
exercise an Incentive Option. The Holder of an Incentive Option shall
immediately notify the Company in writing of any disposition of any Stock
acquired pursuant to the Incentive Option that would disqualify the Incentive
Option from being treated as an incentive stock option under Section 422 of the
Code (including any disposition of Stock upon exercise of an Award requiring
exercise, or in connection with the payment of taxes with respect to an Award,
if the same would constitute such a disqualifying disposition). The notice shall
state the number of shares disposed of, the dates of acquisition and disposition
of the shares, and the consideration received in connection with each
disposition.

     6.7 Medium and Time of Payment. The Exercise Price of an Option shall be
payable in full upon the exercise of the Option (a) in cash, by cashier’s check,
by wire transfer or by other means as may be acceptable to the Committee from
time to time, (b) with the Committee’s prior consent (which consent, with
respect to an Incentive Option, must be evidenced in the relevant Option
Agreement as of the Date of Grant), and to the extent permitted by applicable
law, with shares of Stock that would otherwise be issued or transferred to the
Holder upon the exercise of the Option or with shares of Stock already owned by
the Holder (but in all events excluding any shares that are to be or were issued
or transferred pursuant to a Restricted Stock Award with respect to which the
restrictions have not yet expired or been removed or that otherwise are or will
be subject to restrictions on transferability or a substantial risk of
forfeiture) and having an aggregate Fair Market Value at least equal to the
aggregate Exercise Price payable in connection with such exercise, and pursuant
to such procedures (including constructive delivery of such shares of Stock) as
the Committee may establish from time to time for such purpose, (c) with the
Committee’s prior consent (which consent, with respect to an Incentive Option,
must be evidenced in the relevant Option Agreement as of the Date of Grant), and
to the extent permitted by applicable law, in such other forms, under such other
terms, and by such other means (including those specified in Section 6.8) as may
be acceptable to the Committee from time to time, and pursuant to such
procedures as the Committee may establish from time to time for such purpose, or
(d) with the Committee’s prior consent (which consent, with respect to an
Incentive Option, must be evidenced in the relevant Option Agreement as of the
Date of Grant), by any combination of clauses (a), (b) and (c). Unless otherwise
provided in the relevant Option Agreement, any portion of the Exercise Price
that is paid with shares of Stock that the Holder acquired from the Company,
directly or indirectly, shall be paid only with shares of Stock that the Holder
has owned for more than six (6) months (or such longer or shorter period of
time, if any, as may be required to avoid payment with such shares resulting in
a charge to earnings for financial accounting purposes). If the Committee

10

--------------------------------------------------------------------------------



elects to accept shares of Stock in payment of all or any portion of the
aggregate Exercise Price, then (for purposes of payment of the aggregate
Exercise Price) unless otherwise provided in the relevant Option Agreement those
shares of Stock shall be deemed to have a cash value equal to their aggregate
Fair Market Value determined as of the day before the date of the delivery of
the Exercise Notice. Each Holder acknowledges that the delivery to the Company
of Stock acquired by such Holder upon exercise of an Incentive Option may
constitute a disqualifying disposition of such Stock for purposes of the Code.

     6.8 Payment with Sale Proceeds. The Committee may (but shall not be
required to) approve from time to time (which approval, with respect to an
Incentive Option, must be evidenced in the relevant Option Agreement as of the
Date of Grant) arrangements with a brokerage firm (provided that such
arrangements comply with applicable law, including Regulation T of the Board of
Governors of the Federal Reserve System), under which that brokerage firm, on
behalf of the Holder, shall pay to the Company the aggregate Exercise Price of
the Option being exercised (either as a loan to the Holder or from the proceeds
of the sale of Stock issued or transferred pursuant to that exercise of the
Option), and the Company shall cause the shares with respect to which the Option
was so exercised to be delivered to the brokerage firm. Such transactions shall
be effected in accordance with such procedures (which may include payment of the
exercise price by, or delivery of Stock to, such brokerage firm) as the
Committee may establish from time to time.

     6.9 Reload Provisions. The Committee may cause one or more Option
Agreements to contain provisions pursuant to which a Holder who pays all or a
portion of the Exercise Price of an Option, or the tax required to be withheld
pursuant to the exercise of an Option, by surrendering (or having withheld)
shares of Stock shall automatically be granted an Option for the purchase of the
number of shares of Stock equal to the number of shares so surrendered (or
withheld) (a “Reload Option”). With respect to an Incentive Option, no Holder
shall be entitled to a Reload Option unless the Holder’s Option Agreement, as of
the Date of Grant, provides for the Reload Option. The Date of Grant of the
Reload Option shall be the date on which the Holder surrenders (or the Company
withholds) the shares of Stock in respect of which the Reload Option is granted.
The Reload Option shall have an Exercise Price equal to the Fair Market Value
per share of Stock on the Date of Grant of the Reload Option and shall have a
term that is no longer than the remaining term of the underlying Option. If a
Reload Option relates to shares surrendered or withheld in connection with the
exercise of an Incentive Option, then for purposes of the Plan such Reload
Option shall be considered an Incentive Option provided that such Reload Option
otherwise satisfies the requirements for an incentive stock option under Section
422 of the Code; otherwise, a Reload Option shall be treated as a Nonstatutory
Option for purposes of the Plan. Option Agreements containing provisions for
Reload Options may contain such terms, conditions and limitations with respect
to such Reload Options as the Committee may determine (which may include vesting
provisions, limitations on the number of shares subject to Reload Options or the
number of times Reload Options shall be granted, or prohibitions on the grant of
Reload Options with respect to Options exercised following acceleration of
vesting or following or in anticipation of a Change in Control). Separate Option
Agreements may from time to time be granted by the Company to existing Holders
of Nonstatutory Options or Incentive Options to provide the same benefit to such
Holders as the Reload Options described in the foregoing provisions of this
Section 6.9, but any such stand alone Options shall not be deemed to be Reload
Options for purposes of the Plan.

     6.10 Limitation on Aggregate Value of Shares That May Become First
Exercisable During Any Calendar Year Under an Incentive Option. With respect to
any Incentive Option granted under the Plan, the aggregate Fair Market Value of
shares of Stock subject to an incentive stock option that first becomes
exercisable by a Holder in any calendar year (under all plans of the Company,
its Subsidiaries that are subsidiary corporations, or are treated as, or as part
of, a subsidiary corporation of the Company (within the meaning of Section 424
of the Code) or any predecessor corporation) may not (with respect to that
Holder) exceed $100,000, or such other amount as may be prescribed under Section
422 of the Code. As used in the previous sentence, Fair Market Value shall be
determined as of the date the Incentive Option is granted, and the limitation
shall be applied by taking into account Incentive Options in the order in which
they were granted. For purposes of this Section 6.10, “predecessor corporation”
means (a) a corporation that was a party to a transaction described in Section
424(a) of the Code (or which would be so described if a substitution or
assumption under that section had been effected) with the Company, (b) a
corporation which, at the time the new incentive stock option (within the
meaning of Section 422 of the Code) is granted, is a related corporation of the
Company, or (c) a predecessor corporation of any such corporations. Failure to
comply with this Section 6.10 (including any such failure resulting from
accelerated vesting of an Incentive Option) shall not impair the enforceability
or exercisability of any Incentive Option, but shall cause the Incentive Option
to be

11

--------------------------------------------------------------------------------



treated as a Nonstatutory Option for federal tax purposes to the extent that it
exceeds the $100,000 limitation described in this Section 6.10.

     6.11 No Fractional Shares. The Company shall not in any case be required to
sell, issue, transfer or deliver any fractional shares with respect to any
Option. In lieu of the issuance or transfer of any fractional share of Stock,
the Company shall pay to the Holder an amount in cash equal to the same fraction
(as the fractional share) of the Fair Market Value of a share of Stock
determined as of the date of the applicable Exercise Notice.

     6.12 Other Provisions Regarding Incentive Options. With respect to any
Option that is designated in the governing Option Agreement as an Incentive
Option, (i) if any of the terms, conditions or limitations of the Plan or the
relevant Option Agreement conflict with the requirements of Sections 421, 422
and 424 of the Code, as applicable, then those conflicting terms, conditions and
limitations shall be deemed inoperative to the extent they so conflict with such
requirements, and (ii) if the Plan or such Option Agreement does not contain any
provision required to be included herein or therein under Sections 421, 422 and
424 of the Code, as applicable, that provision shall be deemed to be
incorporated herein or therein with the same force and effect as if that
provision had been set out at length herein or therein, in each case unless the
Committee determines to treat such Option (in whole or in part) as a
Nonstatutory Option. Notwithstanding the foregoing, however, (i) to the extent
that any Option that was intended to qualify as an Incentive Option nevertheless
cannot so qualify, that Option (to that extent) shall be deemed a Nonstatutory
Option for all purposes of the Plan, and (ii) in no event shall this Section
6.12 operate to overcome the terms under which such Option vests (including any
accelerated vesting, to the extent applicable).

VII.

PERFORMANCE UNITS

     All Performance Units granted under the Plan shall comply with, and the
related Award Agreements shall be subject to, the terms, conditions and
limitations set forth in this Article VII (to the extent each such term,
condition or limitation applies to the form of Performance Unit and provided
that, if any such term, condition or limitation is left to the discretion of the
Committee, the Committee determines to apply it to such Performance Unit) and
also to the terms, conditions and limitations set forth in Article XI (to the
extent each such term, condition or limitation applies to the form of
Performance Unit and provided that, if any such term, condition or limitation is
left to the discretion of the Committee, the Committee determines to apply it to
such Performance Unit); provided, however, that the Committee may authorize an
Award Agreement governing a Performance Unit that expressly contains or is
subject to terms, conditions and limitations that differ from the terms,
conditions and limitations set forth in Article XI. The Committee may also
authorize an Award Agreement governing a Performance Unit that contains or is
subject to any or all of the terms, conditions and limitations of Article XII
(to the extent each such term, condition or limitation applies to the form of
Performance Unit and provided that, if any such term, condition or limitation is
left to the discretion of the Committee, the Committee determines to apply it to
such Performance Unit) or similar terms, conditions and limitations;
nevertheless, no term or provision of Article XII (or any similar term,
condition or limitation) shall apply to an Award Agreement governing a
Performance Unit unless such Award Agreement expressly states that such term,
condition or limitation applies.

     7.1 Number of Units. Each Award Agreement governing a Performance Unit
shall state the total number of Performance Units to be awarded under that Award
Agreement.

     7.2 Performance Period; Vesting. Each Award Agreement governing a
Performance Unit shall state (i) the beginning and ending dates of the relevant
Performance Period(s), (ii) any time, periods or other conditions in or pursuant
to which the right to receive the Performance Unit or a portion thereof shall
vest and (iii) the number of Performance Units (or portions thereof) with
respect to each such vesting.

     7.3 Multiple Grants. The Committee may make grants of Performance Units in
such a manner that two or more Performance Periods (which need not be the same
period or of the same duration) are in progress simultaneously. At or before the
beginning of each Performance Period, the Committee shall establish the
contingent value of each Performance Unit for that Performance Period, which may
vary depending on the degree to which performance objectives established by the
Committee are met

12

--------------------------------------------------------------------------------



     7.4 Performance Standards. At or before the beginning of each Performance
Period, the Committee shall (i) establish for that Performance Period such
specific performance objectives as the Committee believes are relevant to the
Company’s overall business objectives, (ii) determine the minimum and maximum
value of a Performance Unit (which may be equal to the Fair Market Value per
share of Stock as of a specified date) and the value of a Performance Unit based
on the degree to which performance objectives are achieved, exceeded or not
achieved, (iii) determine a minimum performance level below which Performance
Units will be assigned a value of zero, and a maximum performance level above
which the value of Performance Units will not increase, and (iv) notify each
Holder of a Performance Unit for that Performance Period in writing of the
established performance objectives and minimum, target, and maximum Performance
Unit value for that Performance Period.

     7.5 Modification of Standards. If the Committee determines that the
established performance measures or objectives are no longer suitable to the
Company’s objectives because of a change in the Company’s business, operations,
corporate structure, capital structure, or other conditions the Committee deems
to be material, the Committee may modify the performance measures and objectives
as it considers appropriate and equitable, provided that, with respect to any
award of a Performance Unit to a Holder who is a “covered employee” as defined
in Section 162(m), this Section 7.5 shall not be interpreted to authorize the
adjustment of performance measures or objectives in a manner proscribed by
Treas. Reg. §1.162 -27(e)(2)(iii) or any successor provision.

     7.6 Payment for Units. The basis for payment of Performance Units for a
given Performance Period shall be the achievement of those performance
objectives determined by the Committee at the beginning of the Performance
Period (subject to modification pursuant to Section 7.5) . If minimum
performance is not achieved or exceeded for a Performance Period, no payment
shall be made and all contingent rights shall cease. If minimum performance is
achieved or exceeded, the value of a Performance Unit shall be based on the
degree (as determined by the Committee) to which actual performance exceeded the
pre-established (or modified) minimum performance standards. Unless otherwise
provided in the relevant Award Agreement, the amount of payment shall be
determined by multiplying the number of Performance Units granted at the
beginning of the Performance Period that have vested by the final Performance
Unit value. Payments shall be made in whole shares of Stock valued at Fair
Market Value on the last day of the applicable Performance Period or, if so
determined by the Committee, solely in cash or a combination of cash and Stock.
If the Committee decides to make full payment in shares of Stock and the amount
payable results in a fractional share, payment for the fractional share shall be
made in cash. In the event that shares of Stock that are subject to substantial
risk of forfeiture are awarded in satisfaction of Performance Units, such shares
may be registered in the name of the Holder and deposited, together with a stock
power endorsed in blank, with the Company. Except as may be otherwise provided
in the relevant Award Agreement, any payments with respect to Performance Units
may be made in a lump sum or in installments, as the Committee may determine,
and any lump sum payments shall be made as soon as practicable following the end
of the relevant Performance Period(s).

     7.7 Compliance with Section 409A. Each Performance Unit shall comply with
the requirements of subsection (a) of Section 409A, if applicable, and be
operated in accordance with such requirements.

VIII.

STOCK APPRECIATION RIGHTS

     All Stock Appreciation Rights granted under the Plan shall comply with, and
the related Award Agreements shall be subject to, the terms, conditions and
limitations set forth in this Article VIII (to the extent each such term,
condition or limitation applies to the form of Stock Appreciation Right and
provided that, if any such term, condition or limitation is left to the
discretion of the Committee, the Committee determines to apply it to such Stock
Appreciation Right) and also to the terms, conditions or limitations set forth
in Article XI (to the extent each such term, condition or limitation applies to
the form of Stock Appreciation Right and provided that, if any such term,
condition or limitation is left to the discretion of the Committee, the
Committee determines to apply it to such Stock Appreciation Right); provided,
however, that the Committee may authorize an Award Agreement governing a Stock
Appreciation Right that expressly contains or is subject to terms, conditions
and limitations that differ from any of the terms, conditions and limitations
set forth in Article XI. The Committee may also authorize an Award Agreement
governing a Stock Appreciation Right that contains or is subject to any or all
of the terms, conditions and limitations of Article XII (to the extent each such
term, condition or limitation applies to the form of Stock Appreciation Right
and provided that, if any such term, condition or limitation is left to the
discretion of the

13

--------------------------------------------------------------------------------



Committee, the Committee determines to apply it to such Stock Appreciation
Right)or similar terms, conditions and limitations; nevertheless, no term,
condition or limitation of Article XII (or any similar term, condition or
limitation) shall apply to an Award Agreement governing a Stock Appreciation
Right unless such Award Agreement expressly states that such term, condition or
limitation applies.

     8.1 Type of Award. A Stock Appreciation Right may be granted to an Eligible
Individual (a) in connection with an Option, either at the time of grant or at
any time during the term of the Option (a “Linked Stock Appreciation Right”), or
(b) without relation to an Option (a “Non-Linked Stock Appreciation Right”).
Each Award Agreement relating to a Stock Appreciation Right shall identify the
Stock Appreciation Rights evidenced thereby as Linked Stock Appreciation Rights
or Non-Linked Stock Appreciation Rights, as the case may be, and no Award
Agreement with respect to Stock Appreciation Rights shall cover both Linked
Stock Appreciation Rights and Non-Linked Stock Appreciation Rights.

     8.2 Linked Stock Appreciation Rights. A Linked Stock Appreciation Right
shall entitle the Holder, upon exercise, to surrender the related Option or any
portion thereof, to the extent unexercised, and to receive payment of an amount
computed pursuant to Section 8.2(b) . That Option shall then cease to be
exercisable to the extent surrendered. No Linked Stock Appreciation Right shall
be issued if the Committee determines that such issuance may cause the Linked
Stock Appreciation Right, the related Option, or both to constitute or to
include a deferral of compensation subject to Section 409A. A Linked Stock
Appreciation Right shall relate to the same number of shares of Stock as the
Option to which it relates, and shall be subject to the terms of the Option
Agreement for the related Option, but shall also be subject to the following
additional provisions.

          (a) A Linked Stock Appreciation Right shall be exercisable only at
such time or times and only to the extent that the related Option is exercisable
(provided, however, that a Linked Stock Appreciation Right shall be exercisable
only if and to the extent that the Fair Market Value per share of Stock that is
subject to the related Option exceeds the Exercise Price for such Option) and
shall not be transferable except to the extent that the related Option is
transferable. Without limitation of the foregoing, to the extent that the
related Option terminates, expires or has been exercised, the Linked Stock
Appreciation Right shall terminate.

          (b) Value of Right. Upon the exercise of a Linked Stock Appreciation
Right, the Holder shall be entitled to receive payment from the Company of an
amount determined by multiplying:

  (1)     

The difference obtained by subtracting the Exercise Price of a share of Stock
specified in the related Option from the Fair Market Value of a share of Stock
on the date of exercise of the Linked Stock Appreciation Right, by

    (2)     

The number of shares as to which that Linked Stock Appreciation Right has been
exercised.

     8.3 Non-Linked Stock Appreciation Rights. A Non-Linked Stock Appreciation
Right shall be exercisable as determined by the Committee and set forth in the
Award Agreement governing the Non-Linked Stock Appreciation Right, which Award
Agreement shall comply with the following provisions:

          (a) Number of Shares. Each Award Agreement shall state the total
number of shares of Stock to which the Non-Linked Stock Appreciation Right
relates.

          (b) Vesting. Each Award shall vest ratably over five (5) years
commencing from the Date of Grant, unless the Award Agreement states (i) any
time, periods or other conditions in or pursuant to which the right to exercise
the Non-Linked Stock Appreciation Right or a portion thereof shall vest and (ii)
the number (or method of determining the number) of shares of Stock with respect
to each such vesting.

          (c) Expiration. Each Award Agreement shall state the date at which the
Non-Linked Stock Appreciation Right shall expire to the extent not previously
exercised.

          (d) SAR Exercise Price; Value of Right. Each Award Agreement shall
state the SAR Exercise Price, which SAR Exercise Price shall not be less than
one hundred percent (100%) of the Fair Market Value per share of

14

--------------------------------------------------------------------------------



the Stock on the Date of Grant of the Non-Linked Stock Appreciation Right. A
Non-Linked Stock Appreciation Right shall entitle the Holder, upon exercise of
the Non-Linked Stock Appreciation Right, to receive payment of an amount
determined by multiplying:

  (1)     

the difference obtained by subtracting the SAR Exercise Price from the Fair
Market Value of a share of Stock on the date of exercise of the Non-Linked Stock
Appreciation Right, by

    (2)     

the number of vested rights as to which the Non-Linked Stock Appreciation Right
has been exercised.

     8.4 Method of Exercise. Each Stock Appreciation Right shall be exercisable
only by notice of exercise (the “Exercise Notice”) in the manner specified by
the Committee from time to time (which need not comply with Section 14.14 if
expressly so provided by the Committee) to the officer of the Company then
designated as its Secretary at the principal executive offices of the Company
(or to such other person and location as may be designated from time to time by
the Committee) during the term of the Stock Appreciation Right, which notice
shall (a) state the number of shares of Stock with respect to which the Stock
Appreciation Right is being exercised, (b) be signed or otherwise given by the
Holder of the Stock Appreciation Right or by another person authorized to
exercise the Stock Appreciation Right pursuant to the Plan or the relevant Award
Agreement, and (c) include such other information, instruments and documents as
may be required to satisfy any other condition under the Plan or the relevant
Award Agreement. The Stock Appreciation Right shall not be deemed to have been
exercised unless all of the requirements of the preceding provisions of this
Section 8.4 have been satisfied.

     8.5 Limitations on Rights. Notwithstanding Section 8.2(b) and Section
8.3(d), the Committee may limit the amount payable upon exercise of a Stock
Appreciation Right. Any such limitation must be set forth in the Award Agreement
governing the Holder’s Stock Appreciation Right.

     8.6 Payment of Rights. Payment of the amount determined under Section
8.2(b) or Section 8.3(d) and Section 8.5 may be made solely in whole shares of
Stock valued at the Fair Market Value per share of Stock on the date of exercise
of the Stock Appreciation Right or, if so determined by the Committee, solely in
cash or a combination of cash and Stock. If the Committee decides to make full
payment in shares of Stock and the amount payable results in a fractional share,
payment for the fractional share shall be made in cash (subject to the proviso
in the preceding sentence).

IX.

RESTRICTED STOCK AWARDS

     All Restricted Stock Awards granted under the Plan shall comply with, and
the related Award Agreements shall be subject to, the terms, conditions and
limitations set forth in this Article IX (to the extent each such term,
condition or limitation applies to the form of Restricted Stock Award and
provided that, if any such term, condition or limitation is left to the
discretion of the Committee, the Committee determines to apply it to such
Restricted Stock Award) and also to the terms, conditions and limitations set
forth in Article XI (to the extent applicable to the form of Restricted Stock
Award and provided that, if any such term, condition or limitation is left to
the discretion of the Committee, the Committee determines to apply it to such
Restricted Stock Award); provided, however, that the Committee may authorize an
Award Agreement governing a Restricted Stock Award that expressly contains or is
subject to terms, conditions and limitations that differ from the terms,
conditions and limitations set forth in Article XI. The Committee may also
authorize an Award Agreement governing a Restricted Stock Award that contains or
is subject to any or all of the terms, conditions and limitations of Article XII
(to the extent applicable to the form of Restricted Stock Award and provided
that, if any such term, condition or limitation is left to the discretion of the
Committee, the Committee determines to apply it to such Restricted Stock Award)
or similar terms, conditions and limitations; nevertheless, no term, condition
or limitation of Article XII (or any similar term, condition or limitation)
shall apply to an Award Agreement governing a Restricted Stock Award unless the
Award Agreement expressly states that such term, condition or limitation
applies.

15

--------------------------------------------------------------------------------



     9.1 Number of Shares; Type of Award. Each Award Agreement governing a
Restricted Stock Award shall state the total number of shares of Stock to which
it relates.

     9.2 Restrictions Applicable to Restricted Stock Awards. Unless otherwise
provided in the relevant Award Agreement, all shares of Stock granted or sold
pursuant to Restricted Stock Awards made under the Plan shall be subject to the
following terms, conditions and limitations:

          (a) Transferability. The shares may not be sold, transferred or
otherwise alienated or hypothecated until the restrictions are removed or
expire.

          (b) Legend. Each certificate representing such shares shall bear a
legend making appropriate reference to the restrictions imposed, including
restrictions imposed by the Securities Act. The text of each legend shall be
determined by the Company.

          (c) Possession. The Committee may (i) authorize issuance of a
certificate for shares associated with a Restricted Stock Award only upon
removal or expiration of the applicable restrictions, (ii) require the Company
to retain physical custody of certificates representing shares issued or
transferred pursuant to Restricted Stock Awards during the restriction period
and require the Holder of the Award to execute stock powers in blank for those
certificates and deliver those stock powers to the Company, (iii) require the
Holder to enter into an escrow agreement providing that the certificates
representing shares issued or transferred pursuant to Restricted Stock Awards
shall remain in the physical custody of an escrow holder until all restrictions
are removed or expire, or (iv) take such other steps as the Committee may
determine in order to enforce such restrictions.

          (d) Expiration or Removal of Restrictions. The restrictions imposed
pursuant to this Section 9.2 on Restricted Stock Awards shall expire as
determined by the Committee and set forth in the applicable Award Agreement.
Expiration of the restrictions may be based on or conditioned on the passage of
time, continuing employment or service as an employee or officer, achievement of
performance objectives, or other events, occurrences or conditions determined by
the Committee. Each Restricted Stock Award may have different restrictions,
including a different restriction period, as determined by the Committee. The
Committee may remove any restriction or reduce any restriction period applicable
to a particular Restricted Stock Award. Upon the expiration or removal of all
restrictions, the Company shall deliver to the Holder of the Restricted Stock
Award, as soon as practicable following the request of such Holder, a
certificate representing the number of shares for which such restrictions have
expired or been removed, free of any restrictive legend relating to the expired
or removed restrictions.

          (e) Rights as Stockholder. Subject to the provisions of this Section
9.2, the Committee may determine what rights, if any, the Holder shall have with
respect to the Restricted Stock Awards granted or sold, including any right to
vote the related shares or to receive dividends and other distributions paid or
made with respect thereto.

          (f) Other Conditions. The Committee may impose such other terms,
conditions or limitations on any shares granted or sold pursuant to Restricted
Stock Awards made under the Plan as it may deem advisable, including (i)
restrictions under the Securities Act or Exchange Act, (ii) restrictions
relating to the requirements of any securities exchange or quotation system upon
which the shares or shares of the same class are listed or traded, and (iii)
restrictions relating to any state or foreign securities law applicable to the
shares.

     9.3 Purchase and Payment. If any shares of Stock are to be sold rather than
granted pursuant to Restricted Stock Awards made under the Plan, then the
relevant Award Agreement shall set forth the price to be paid for such shares
and the method of payment.

     9.4 Compliance with Section 409A. Each Restricted Stock Award shall comply
with the requirements of subsection (a) of Section 409A, if applicable, and be
operated in accordance with such requirements.

16

--------------------------------------------------------------------------------



X.

RESTRICTED STOCK UNITS

     All Restricted Stock Units granted under the Plan shall comply with, and
the related Award Agreements shall be subject to, the terms, conditions and
limitations set forth in this Article X (to the extent each such term, condition
or limitation applies to the form of Restricted Stock Units granted and provided
that, if any such term, condition or limitation is left to the discretion of the
Committee, the Committee determines to apply it to such Restricted Stock Units)
and also to the terms, conditions and limitations set forth in Article XII (to
the extent applicable to the form of Restricted Stock Units granted and provided
that, if any such term, condition or limitation is left to the discretion of the
Committee, the Committee determines to apply it to such Restricted Stock Units);
provided, however, that the Committee may authorize an Award Agreement governing
a grant of Restricted Stock Units that expressly contains or is subject to
terms, conditions and limitations that differ from the terms, conditions and
limitations set forth in Article XI. The Committee may also authorize an Award
Agreement governing Restricted Stock Units that contains or is subject to any or
all of the terms, conditions and limitations of Article XII (to the extent
applicable to the form of Restricted Stock Units granted and provided that, if
any such term, condition or limitation is left to the discretion of the
Committee, the Committee determines to apply it to such Restricted Stock Units)
or similar terms, conditions and limitations; nevertheless, no term, condition
or limitation of Article XII (or any similar term, condition or limitation)
shall apply to an Award Agreement governing a Restricted Stock Units unless the
Award Agreement expressly states that such term, condition or limitation
applies.

     10.1 Number of Shares Underlying Restricted Stock Units; Type of Award.
Each Award Agreement governing Restricted Stock Units shall state the total
number of shares of Stock that may be deliverable in settlement of the Award.

     10.2 Terms Applicable to Restricted Stock Units. Unless otherwise provided
in the relevant Award Agreement, Restricted Stock Units (including the shares
deliverable in settlement) shall be subject to the following terms, conditions
and limitations:

          (a) Number of Units. Each Award Agreement governing a Restricted Stock
Unit shall state the total number of Restricted Stock Units awarded under that
Award Agreement.

          (b) Vesting and Settlement. Each Award Agreement governing a
Restricted Stock Unit shall state (i) the grant date of the Award, (ii) any
time, periods or other conditions in or pursuant to which the Restricted Stock
Units or a portion thereof shall vest, including any vesting in connection with
a Change in Control or specified termination of employment events, (iii) the
number of Restricted Stock Units (or portions thereof) with respect to each such
vesting, and (iv) the settlement date applicable to each Restricted Stock Unit.
Vesting may be based on or conditioned on the passage of time, continuing
employment or service as an employee or officer, achievement of performance
objectives, or other events, occurrences or conditions determined by the
Committee. Each grant of Restricted Stock Units may have different restrictions,
including a different vesting period, as determined by the Committee. Subject to
compliance with Code Section 409A, the Committee may remove any vesting
condition or other restriction or reduce any restriction period applicable to a
particular grant of Restricted Stock Units. Upon settlement, the Company shall
deliver to the Participant one share of Stock for each Restricted Stock Unit
then being settled, at the settlement date, such delivery to be made in any
commercially reasonable manner the Company shall determine.

          (c) Dividend Equivalents. Each Award Agreement shall specify if
dividend equivalents, being amounts equal to regular cash dividends on shares of
Stock, are to be paid or credited on Restricted Stock Units, in cash or by
deemed reinvestment in additional Restricted Stock Units, and all other terms of
such dividend equivalents.

          (d) Transferability. The Restricted Stock Units may not be sold,
transferred or otherwise alienated or hypothecated, until the Award has been
settled, at which time the shares delivered in settlement shall be freely
transferable except for any specific restrictions imposed by the Committee.

          (e) Other Conditions. The Committee may impose such other terms,
conditions or limitations on any grant of Restricted Stock Units or shares of
Stock issued and delivered in settlement thereof as it may deem advisable,
including (i) restrictions under the Securities Act or Exchange Act, (ii)
restrictions relating to the

17

--------------------------------------------------------------------------------



requirements of any securities exchange or quotation system upon which the
shares or shares of the same class are listed or traded, and (iii) restrictions
relating to any state or foreign securities law applicable to the shares.

     10.3 Compliance with Section 409A. Each Restricted Stock Unit shall comply
with the requirements of subsection (a) of Section 409A (to constitute either a
short-term deferral or otherwise be excluded from Section 409A, or to meet the
requirements of Section 409A applicable to a deferral of compensation) and be
implemented in accordance with such requirements.

XI.

ADDITIONAL PROVISIONS

     The terms, conditions and limitations of this Article XI shall apply to
each Award (unless, pursuant to the relevant Award Agreement, such term,
condition or limitation is inapplicable or is altered); provided, however, that
the Committee may authorize an Award Agreement that expressly contains terms,
conditions and limitations that differ from the terms, conditions and
limitations set forth in this Article XI.

     11.1 Adjustment of Awards and Authorized Stock. The terms of an Award and
the Stock authorized for issuance or transfer under the Plan shall be subject to
adjustment from time to time in accordance with the following provisions:

          (a) In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, Stock, other securities, or
other property or assets), reclassification, consolidation, Stock split, reverse
Stock split, recapitalization, reorganization, merger, plan of exchange,
split-up, spin off, combination, repurchase, issuance or transfer of securities
or other similar transaction or event affects the shares of Stock such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits made or intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, (i) adjust any or all of (w) the number and type of
shares of Stock (or other securities, property or assets) which thereafter may
be made the subject of Awards, (x) the number and type of shares of Stock (or
other securities, property or assets) subject to outstanding Awards, (y) the
number and type of shares of Stock (or other securities, property or assets)
specified as the Maximum Shares, Available Shares, any limitation per Eligible
Individual (pursuant to Section 5.7 or otherwise) or other restriction, and (z)
the grant, purchase or exercise price of, or amount payable with respect to, any
Award; or (ii) if deemed appropriate by the Committee, provide for a cash
payment to the Holder of an outstanding Award. Notwithstanding the foregoing,
however, with respect to any Awards of Incentive Options, no such adjustment
shall be authorized except to the extent that such adjustment complies with the
rules of Section 424(a) of the Code, and in no event shall any such adjustment
be made that would render any Incentive Option granted hereunder other than an
“incentive stock option” for purposes of Section 422 of the Code (unless the
Committee determines to treat such Option as a Nonstatutory Option). In
addition, notwithstanding the foregoing, with respect to any Option or Stock
Appreciation Right, no adjustment shall be made that would cause such Option or
Stock Appreciation Right to constitute a deferral of compensation subject to the
requirements of Section 409A.

          (b) Whenever outstanding Awards are required to be adjusted as
provided in this Section 11.1, the Committee shall promptly prepare and provide
to each Holder a notice setting forth, in reasonable detail, the event requiring
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the change in price and the number of shares of Stock, other
securities, cash, property or assets purchasable subject to each Award after
giving effect to the adjustments.

          (c) Adjustments under Section 11.1(a) shall be made by the Committee.
No fractional interests shall be issued or transferred under the Plan on account
of any such adjustments.

          (d) The existence of the Plan and any Awards granted hereunder shall
not affect in any way the right or power of the Company or its shareholders to
make or authorize any and all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock or other securities ahead of or affecting the Company’s
common stock or the rights thereof, or the dissolution or liquidation of the
Company or any sale, exchange or transfer of all or any part of its assets or
business, or any other corporate act or proceedings,

18

--------------------------------------------------------------------------------



whether of a character similar to that described in Section 11.1(a) or this
Section 11.1(d) or otherwise. Except as may be expressly provided in this
Section 11.1, the Company’s issuance or transfer of securities of any class, for
money, services, other property or assets, or otherwise, upon direct sales, upon
the exercise of rights or warrants to subscribe therefor, upon conversion of
shares or obligations of the Company convertible into shares, or otherwise,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number, price or other attributes of Stock subject to the Plan or to
Awards granted hereunder.

     11.2 Termination of Employment Other than for Death, Disability or Normal
Retirement. Subject to Section 11.20, if a Holder’s employment is terminated for
any reason other than that Holder’s death, Disability or Normal Retirement, then
the following provisions shall apply to all Awards held by that Holder:

          (a) If such termination was by the Company or a Subsidiary, as
applicable, as a result of a Covered Event, then the following provisions shall
apply to all Awards held by that Holder:

  (1)     

That portion, if any, of all Options or Stock Appreciation Rights held by that
Holder that have not been exercised as of the time of the termination of
employment shall be null and void as of the time of the termination of
employment; and

    (2)     

That portion, if any, of any Restricted Stock Awards held by that Holder with
respect to which the restrictions have not expired or been removed (by
acceleration or otherwise) as of the time of the termination of employment shall
be forfeited as of the time of the termination of employment; and

          (b) If such termination was (i) by the Company or a Subsidiary, as
applicable, but not as a result of a Covered Event or (ii) by the Holder, then
the following provisions shall apply to all Awards held by that Holder:

  (1)     

That portion, if any, of all Options or Stock Appreciation Rights held by that
Holder that are not yet exercisable (by acceleration or otherwise) as of the
time of the termination of employment shall be null and void as of the time of
the termination of employment;

    (2)     

That portion, if any, of all Options or Stock Appreciation Rights held by that
Holder that are exercisable (by acceleration or otherwise) but have not been
exercised as of the time of the termination of employment shall be exercisable
by that Holder until the earlier of:

      (A)     

the termination of the Option or Stock Appreciation Right; or

      (B)     

(i) three (3) months after the date of the termination of employment in the case
of termination by the Company or a Subsidiary but not as a result of a Covered
Event; and (ii) thirty (30) days after the date of the termination of employment
in the case of termination by the Holder; provided, however, that if the
termination was by the Company but not as a result of a Covered Event and the
Holder dies within the three (3) month period described in clause (i) of this
subparagraph or if the termination was by the Holder and the Holder dies with
the thirty (30) day period described in clause (ii) of this subparagraph, then
such three (3) month period or such thirty (30) day period, as applicable, shall
automatically be extended to one (1) year after the date of the termination of
employment;

19

--------------------------------------------------------------------------------



 

    (and any portion of any Option or Stock Appreciation Right not exercised
prior to the expiration of the relevant period shall be null and void);        
  (3) That portion, if any, of any Performance Units held by that Holder that
have not been fully earned (by acceleration or otherwise) at the time of the
termination of employment shall be forfeited as of the time of termination of
employment; and           (4) That portion, if any, of any Restricted Stock
Awards held by that Holder with respect to which the restrictions have not
expired or been removed (by acceleration or otherwise) as of the time of the
termination of employment shall be forfeited as of the time of the termination
of employment.  

     11.3 Termination of Employment for Death or Disability. Subject to Section
11.20, if a Holder’s employment is terminated by reason of the death or
Disability of such Holder, then the following provisions shall apply to all
Awards held by that Holder: (a) That portion, if any, of all Options or Stock
Appreciation Rights held by that Holder that are not yet exercisable (by
acceleration or otherwise) as of the time of the termination of employment shall
be null and void as of the time of the termination of employment; (b) That
portion, if any, of all Options or Stock Appreciation Rights held by that Holder
that are exercisable (by acceleration or otherwise) but have not been exercised
as of the time of the termination of employment shall be exercisable by that
Holder or that Holder’s Designated Beneficiary, guardian, legal representatives,
legatees or distributees until the earlier of:

  (1)     

the termination of the Option or Stock Appreciation Right; or

    (2)     

one (1) year after the date of the termination of employment;

(and any portion of any Option or Stock Appreciation Right not exercised prior
to expiration of the relevant period shall be null and void);

          (c) That portion, if any, of any Performance Units held by that Holder
that have not been fully earned (by acceleration or otherwise) at the time of
the termination of employment shall be forfeited as of the time of termination
of employment, unless the Committee, taking into consideration the performance
of such Holder and the performance of the Company over the relevant Performance
Period (or, in the discretion of the Committee, that portion of the relevant
Performance Period which has been completed at the time of the termination of
employment), specifically authorizes the payment to such Holder (or such
Holder’s Designated Beneficiary, guardian, legal representatives, legatees,
heirs or distributees) of all or portion of the amount which would have been
paid to such Holder had such Holder continued as an employee through the end of
the Performance Period (any such payment to be made in such a time and manner as
would have occurred if the Holder’s employment had not terminated before the
expiration of the Performance Period, unless otherwise determined by the
Committee);

          (d) That portion, if any, of any Restricted Stock Awards held by that
Holder with respect to which the restrictions have not expired or been removed
(by acceleration or otherwise) as of the time of the termination of employment
shall be forfeited as of the time of the termination of employment; provided,
however, that, (i) subject to clause (ii) below, upon the time of the
termination of employment, such restrictions shall be deemed removed with
respect to such number of shares of Stock subject to each such Restricted Stock
Award as is equal to the product of (x) a fraction, the numerator of which is
the number of completed months elapsed from the Date of Grant through the time
of the termination of employment and the denominator of which is the number of
months in the original restriction period for the relevant Restricted Stock
Award and (y) the number of shares of Stock subject to

20

--------------------------------------------------------------------------------



the relevant Restricted Stock Award; and (ii) clause (i) above shall not apply
if such restrictions, pursuant to the relevant Award Agreement, were to expire
on a monthly or daily basis.

          (e) If a Holder’s employment is terminated due to a physical or mental
impairment or condition of any degree of severity or permanence, but the
Committee does not inform the Holder in writing that the Holder’s employment is
terminated due to “Disability” for the purposes of this Section, such Holder’s
employment is not terminated due to “Disability” for the purposes of this
Section.

     11.4 Termination of Employment for Normal Retirement. Subject to Section
11.20, if a Holder’s employment is terminated by reason of the Holder’s Normal
Retirement, then the following provisions shall apply to all Awards held by that
Holder:

          (a) That portion, if any, of all Options or Stock Appreciation Rights
held by that Holder that are not yet exercisable (by acceleration or otherwise)
as of the time of the termination of employment shall be null and void as of the
time of the termination of employment;

          (b) That portion, if any, of all Options or Stock Appreciation Rights
held by that Holder that are exercisable (by acceleration or otherwise) but have
not been exercised as of the time of the termination of employment shall be
exercisable by that Holder until the earlier of:

  (1)     

the termination of the term of the Option or Stock Appreciation Right; or

    (2)     

three (3) months after the date of the termination of employment; provided,
however, that if that Holder dies within such three (3) month period, then such
three (3) month period shall automatically be extended to one (1) year after the
date of the termination of employment;

(and any portion of any Option or Stock Appreciation Right not exercised prior
to the expiration of the relevant period shall be null and void);

          (c) That portion, if any, of any Performance Units held by that Holder
that have not been fully earned (by acceleration or otherwise) at the time of
the termination of employment shall be forfeited as of the time of termination
of employment, unless the Committee, taking into consideration the performance
of such Holder and the performance of the Company over the relevant Performance
Period (or, in the discretion of the Committee, that portion of the Performance
Period which has been completed at the time of the termination of employment),
specifically authorizes the payment to such Holder of all or portion of the
amount which would have been paid to such Holder had such Holder continued as an
employee through the end of the Performance Period (any such payment to be made
in such a time and manner as would have occurred if the Holder’s employment had
not terminated before the expiration of the Performance Period, unless otherwise
determined by the Committee); and

          (d) That portion, if any, of any Restricted Stock Awards held by that
Holder with respect to which the restrictions have not expired or been removed
(by acceleration or otherwise) as of the time of the termination of employment
shall continue until they expire or are removed; provided, however, that any
restrictions that require forfeiture of the Restricted Stock Award solely based
on termination of employment shall be deemed removed as of the time of the
termination of employment.

     11.5 Cause of Termination; Employment Relationship. For purposes of this
Article XI, the Committee shall have the authority to determine whether any
Eligible Individual’s employment with the Company or any Subsidiary, as
applicable, terminated as a result of death, Disability, Normal Retirement, a
Covered Event, or any other cause or reason. For purposes of Incentive Options,
an employment relationship shall be deemed to exist between a Holder and the
Company or a Subsidiary that is a subsidiary corporation, or is treated as, or
as part of, a subsidiary corporation of the Company (within the meaning of
Section 424 of the Code) while the Holder is on military leave, sick leave or
other bona fide leave of absence (such as temporary employment by the
government) if the period of such leave does not exceed ninety (90) days, or, if
longer, so long as the Holder’s right to re-employment with the Company or
Subsidiary that is a subsidiary corporation, or is treated as, or as part of, a
subsidiary corporation of the Company (within the meaning of Section 424 of the
Code) is guaranteed either by statute or by contract. Where the

21

--------------------------------------------------------------------------------



period of leave exceeds ninety (90) days and where the Holder’s right to
re-employment is not guaranteed by statute or by contract, termination of
employment shall be deemed to have occurred on the ninety-first (91st) day of
such leave.

     11.6 Exercise Following Death or Disability.

          (a) All Options or Stock Appreciation Rights that remain subject to
exercise following the death of the Holder may be exercised by the Holder’s
beneficiary as designated by the Holder on such forms and in accordance with
such procedures as may be required or authorized by the Committee from time to
time (a “Designated Beneficiary”) or, in the absence of an authorized
designation, by the legatee or legatees of such Options or Stock Appreciation
Rights under the Holder’s last will, or by such Holder’s legal representatives,
heirs or distributees. If an Option or Stock Appreciation Right shall be
exercised by any Person referenced above (other than a Designated Beneficiary),
notice of exercise shall be accompanied by a certified copy of letters
testamentary or equivalent proof of the right of such Person to exercise such
Option or Stock Appreciation Right.

          (b) All Options or Stock Appreciation Rights that remain subject to
exercise following the Disability of the Holder may be exercised by the Holder
or by the Holder’s guardian or legal representative that meets the requirements
of Section 11.7 on such forms and in accordance with such procedures as may be
required or authorized by the Committee from time to time (which may include
proof of the status of such guardian or legal representative).

     11.7 Transferability of Awards. No Option, Performance Unit, Restricted
Stock Award, Restricted Stock Unit or Stock Appreciation Right shall be
transferable or subject to pledge, encumbrance or any other disposition in any
manner, whether by operation of law or otherwise, other than (to the extent such
a transfer is not prohibited by Section 9.2(a) or other provisions of this Plan
or the relevant Award Agreement) by (i) will or the laws of descent and
distribution or (ii) with respect to all Awards other than Incentive Options
(and with the approval of the Committee), by a domestic relations order. Any
Award requiring exercise shall be exercisable during a Holder’s lifetime only by
that Holder or by that Holder’s guardian or legal representative; provided,
however, that, under applicable state law, the guardian or legal representative
is a mere custodian of the Holder’s property or assets, standing in a fiduciary
relationship to the Holder and subject to court supervision. Notwithstanding
anything in this Section 11.7 to the contrary, however, the Committee may
determine to grant a Nonstatutory Option that is transferable by a Holder (but
not by a Holder’s transferee) to any member of the Holder’s immediate family, to
a trust established for the exclusive benefit of one or members of the Holder’s
immediate family, to a partnership or other entity of which the only partners or
interest holders are members of the Holder’s immediate family, and to a
charitable organization, or to any of the foregoing; provided, however, that (i)
the Holder receives no consideration for the transfer, (ii) the Holder gives the
Committee at least fifteen (15) days prior written notice of any proposed
transfer, and (iii) the Holder and transferee shall comply with such other
requirements as the Committee may require from time to time to assure compliance
with applicable laws, including federal, state and foreign securities laws.
Following any transfer permitted by the preceding sentence, a transferred
Nonstatutory Option shall continue to be subject to the same terms, conditions
and limitations that were applicable immediately prior to its transfer and shall
be exercisable by the transferee only to the extent and for the periods that it
would have been exercisable by the Holder. The Committee may amend an
outstanding Nonstatutory Option to provide that the Nonstatutory Option shall be
transferable in the manner described in the two immediately preceding sentences.
As used in this Section 11.7, the term “immediate family” shall mean any child,
step-child, grandchild, parent, step-parent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include relationships arising from legal adoption. A
beneficiary designation authorized pursuant to any provision of the Plan or
relevant Award Agreement shall not be deemed a transfer or encumbrance for
purposes of this Section 11.7.

     11.8 Delivery of Certificates of Stock. Subject to Section 11.9 and upon
receipt by the Company of any tax withholding as may be required, the Company
shall promptly deliver one or more certificates representing the number of
shares of Stock as to which vested Awards payable in Stock have been properly
exercised or are otherwise payable (and, with respect to Restricted Stock
Awards, with respect to which restrictions have expired or been removed). If a
Holder is entitled to receive certificates representing Stock received for more
than one form of Award under the Plan, separate Stock certificates may be
delivered with respect to each such Award; further, separate Stock certificates
may be delivered with respect to shares of Stock issued or transferred upon
exercise of Incentive Options and Nonstatutory Options respectively.

22

--------------------------------------------------------------------------------



     11.9 Certain Conditions. Nothing herein or in any Award Agreement shall
require the Company to permit any exercise of, or issue or transfer any shares
with respect to, any Award if (i) the Holder has failed to satisfy any term,
condition or limitation of the Plan or the relevant Award Agreement or (ii) that
issuance or transfer would, in the opinion of counsel for the Company,
constitute a violation of the Securities Act, any other applicable law or
regulation (including state and foreign securities laws and regulations), or any
rule of any applicable securities exchange or securities association. At the
time of any grant or exercise of an Option or Stock Appreciation Right, at the
time of any grant or vesting of a Restricted Stock Award, and at the time of any
grant or settlement of any other Award, the Company may, as a condition
precedent to such grant or exercise of that Option or Stock Appreciation Right,
or grant or vesting of the Restricted Stock Award, require from the Holder of
the Award (or in the event of the Holder’s death or Disability, the Holder’s
Designated Beneficiary, guardian, legal representatives, heirs, legatees, or
distributees) such written representations, if any, concerning the Holder’s or
such Persons’ intentions with regard to the retention or disposition of the
shares of Stock being acquired pursuant to the Award and such written covenants
and agreements, if any, as to the manner of disposal of such shares as, in the
opinion of counsel to the Company, may be necessary or appropriate to ensure
that any disposition by that Holder or such other Person will not involve a
violation of the Securities Act, any other applicable law or regulation
(including state and foreign securities laws and regulations), or any rule of
any applicable securities exchange or securities association. The Company may
also endorse such legend or legends upon certificates for any shares of Stock
issued or transferred pursuant to the Plan, and may issue such “stop transfer”
instructions to its transfer agent in respect of such shares, as the Committee
determines from time to time to be necessary or appropriate to (i) prevent a
violation of, or perfect an exemption from, the registration requirements of the
Securities Act or any other applicable state or foreign securities law, (ii)
implement the provisions of the Plan and any relevant Award Agreement, or (iii)
permit the Company to determine the occurrence of any disposition of shares of
Stock issued or transferred upon exercise of an Incentive Option that would
disqualify the Incentive Option from the incentive option tax treatment afforded
by Section 422 of the Code.

     11.10 Certain Directors and Officers. If any of the terms, conditions or
limitations of the Plan or any Award Agreement would preclude any award to an
Eligible Individual who is subject to Section 16(b) of the Exchange Act from
qualifying for the exemptions from Section 16(b) of the Exchange Act provided by
Rule 16b-3, then those conflicting terms, conditions or limitations shall be
deemed inoperative to the extent necessary to allow such qualification (unless
the Board of Directors has expressly determined that the Plan, or the Committee
has expressly determined that the Award, should not comply with Rule 16b-3). In
addition, all Award Agreements for Eligible Individuals who are subject to
Section 16(b) of the Exchange Act shall be deemed to include such additional
terms, conditions and limitations as may be required in order for the related
Award to qualify for the exemptions from Section 16(b) of the Exchange Act
provided by Rule 16b-3 (unless the Committee has expressly determined that any
such Award should not comply with the requirements of Rule 16b-3).

     11.11 Securities Act Legend. The Committee may require that certificates
for some or all shares of Stock issued or transferred pursuant to the Plan have
a legend similar to the following, or statements of other applicable
restrictions, endorsed thereon:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE
DISPOSED OF UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER
(WHICH, IN THE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER, OR OTHER
DISPOSITION WILL NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.

This legend shall not be required for shares of Stock issued or transferred
pursuant to an effective registration statement under the Securities Act.

     11.12 Legend for Restrictions on Transfer. Each certificate representing
shares of Stock issued or transferred to a Holder pursuant to an Award granted
under the Plan shall, if such shares are subject to any transfer restriction,
including a right of first refusal, provided for under the Plan or the relevant
Award Agreement, bear a legend that complies with applicable law with respect to
such transfer restriction, such as:

23

--------------------------------------------------------------------------------



THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY IMPOSED BY THE RODMAN & RENSHAW CAPITAL GROUP, INC. 2007
STOCK AND INCENTIVE PLAN AS ADOPTED BY RODMAN & RENSHAW CAPITAL GROUP, INC. (THE
“COMPANY”) ON ________________ , ___ AND AN AWARD AGREEMENT THEREUNDER BETWEEN
THE COMPANY AND ___________ DATED ______________ , _____ , AND MAY NOT BE
TRANSFERRED, SOLD, OR OTHERWISE DISPOSED OF EXCEPT AS THEREIN PROVIDED. THE
COMPANY WILL FURNISH A COPY OF SUCH INSTRUMENT AND AGREEMENT TO THE RECORD
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE ON REQUEST TO THE COMPANY AT ITS
PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.

     11.13 Rights as a Stockholder; Dividends. Except as may be specifically
provided to the contrary by the Committee pursuant to Section 9.2(e) with
respect to a particular Restricted Stock Award, a Holder shall have no right as
a stockholder with respect to any shares of Stock covered by the Holder’s Award
until a certificate representing those shares is issued in the Holder’s name and
subject to any further restrictions imposed in accordance with the Plan. Except
as may be expressly determined by the Committee from time to time with respect
to one or more Awards, and subject to such terms, conditions and limitations as
the Committee may establish with respect to the same, no adjustment shall be
made for dividends (whether ordinary or extraordinary, whether in cash or other
property or assets) or distributions or other rights for which the record date
is before the date that the certificate is issued and any such restrictions have
expired or been removed.

     11.14 No Interest. Neither the value of any shares of Stock, nor any cash
or other property or assets, issued, transferred or delivered with respect to
any Award under the Plan shall bear any interest, even if not issued,
transferred or delivered when required by the Plan, except as may be otherwise
provided in the applicable Award Agreement or as may be required pursuant to
rules and procedures established by the Committee from time to time for the
crediting of such interest.

     11.15 Furnishing of Information. Each Holder shall furnish to the Company
all information requested by the Company that the Committee deems necessary or
appropriate in order to allow the Company to administer the Plan and any Awards
or to enable it to comply with any reporting or other requirement imposed upon
the Company by or under any applicable law or regulation.

     11.16 No Obligation to Exercise. No grant of any Award shall impose any
obligation upon the Holder or any other Person to exercise the same or any part
thereof.

     11.17 Remedies. The Company shall be entitled to recover from a Holder the
Company’s damages, costs and expenses, including reasonable attorneys’ fees,
incurred in connection with the enforcement of any of the terms, conditions or
limitations of the Plan or any Award Agreement, whether by an action to enforce
specific performance, for damages for breach, or otherwise.

     11.18 Certain Information Confidential. As partial consideration for the
granting of each Award hereunder, each Holder agrees with the Company that such
Holder shall keep confidential all information and knowledge that such Holder
may have relating to the manner, extent and amount of the Holder’s (or any other
Holder’s) participation in the Plan; provided, however, that the Holder may
disclose such information or knowledge to the Holder’s spouse or to the Holder’s
tax or financial advisors, provided such disclosure is made pursuant to similar
terms and conditions (but without any further rights of distribution). The
foregoing obligations of confidentiality shall not apply to the extent that the
Company specifically consents in writing to further disclosure or to the extent
that the information or knowledge becomes generally and readily available to the
public without breach by the Holder or any other Person of any contractual,
fiduciary or other duty owed to the Company or any of its affiliates. In
addition, the foregoing obligations of confidentiality shall not prohibit a
Holder from disclosing such information or knowledge to the extent such Holder
is required to do so by government or judicial order, provided that such Holder
gives the Company prompt written notice of such order and a reasonable
opportunity to limit such disclosure and reasonable assistance in contesting or
limiting any such disclosure.

24

--------------------------------------------------------------------------------



     11.19 Dispute Resolution.

          (a) Any claim, demand, cause of action, dispute or controversy arising
out of or relating to the Plan, any Award Agreement, any Award, the parties’
performance with respect to any thereof, or any alleged breach of any thereof
(each a “Dispute”), shall be settled by binding arbitration in accordance with
the then current rules of the American Arbitration Association by a single
arbitrator agreed upon by the parties, or, if the parties cannot agree upon a
single arbitrator, by three (3) independent and impartial arbitrators of whom
each party shall appoint one, and those appointed arbitrators shall select a
third arbitrator, who shall be the presiding arbitrator. Judgment upon any award
rendered by the arbitrator(s) may be entered by any court having jurisdiction
thereof.

          (b) Either party may commence arbitration proceedings by giving notice
(the “Arbitration Notice”) to the other party demanding that the Dispute be
arbitrated, specifying in reasonable detail the nature of the Dispute and the
amount, if any, to be submitted to arbitration. The arbitration hearing shall
take place in any city on which the parties agree, or failing such agreement
within ten (10) days after the date the Arbitration Notice is given, in New
York, New York. The arbitration hearing shall be continuous subject to weekends,
holidays or other days to be mutually agreed.

          (c) The arbitrator(s) shall render their award no later than thirty
(30) days after the conclusion of the hearing. The arbitrator(s) shall base
their awards on the terms of the Plan and the relevant Award Agreements and
shall follow the law and judicial precedents which a United States Judicial
District Judge sitting in New York, New York would apply in the event the
Dispute was litigated in such court. The parties expressly agree that this
Section shall confer no power or authority upon the arbitrator(s) to render any
judgment or award that is erroneous in its application of substantive law and
expressly agree that no such erroneous judgment or award shall be eligible for
confirmation. The arbitrator(s) shall render their award in writing and, unless
both parties agree otherwise, shall include the findings of fact and conclusions
of law upon which their award is based. Nothing in this Section shall preclude
the parties from contractually agreeing to maximum and/or minimum levels of
damages applicable to any such award, whether or not such agreement is disclosed
to the arbitrator(s) and any award shall be subject to such agreement. The
arbitrator(s) shall apply the substantive laws of the State of New York, without
regard to principles of conflicts of laws.

          (d) Unless otherwise agreed, and unless otherwise determined by the
arbitrators, each party shall bear its own costs and expenses, including
attorneys’ fees, in connection with the arbitration, including the fees and
expenses of the arbitrator appointed by them, except that the expenses and fees
of the third arbitrator (or of the single arbitrator if only one arbitrator is
used), expenses for hearing facilities, and other expenses of the arbitration
itself shall be shared equally between the parties.

          (e) The existence and results of any arbitration under this Section
shall be treated as confidential under Section 11.18 of the Plan.

          (f) Notwithstanding the foregoing provisions of this Section, and
whether or not an arbitration proceeding has been initiated, any party shall be
entitled to seek, and all courts having jurisdiction are authorized to issue and
enforce in any lawful manner, (i) such temporary restraining orders, preliminary
injunctions and other interim measures of relief as may be necessary to prevent
harm to the Company’s, any of its Subsidiaries’ or such party’s interest or as
otherwise may be appropriate pending the conclusion of the arbitration
proceedings pursuant to this Section, and (ii) such judgments for permanent and
equitable relief as may be necessary to prevent harm to the Company’s, any
Subsidiaries’ or such party’s interest or as otherwise may be appropriate
following the issuance of arbitration awards pursuant to this Section.

     11.20 Compliance with Section 409A. No provision of this Article XI shall
be interpreted to require a payment or other transfer with respect to an Award
at a time or in a manner that would violate any requirement of subsection (a) of
Section 409A; and the Committee may defer or otherwise change the terms of
payment with respect to any Award, as otherwise set forth in this Article XII or
any related Award Agreement, if and to the extent necessary to comply with the
requirements of Section 409A (if applicable). With respect to any Award
constituting a deferral of compensation to which Section 409A applies and that
is made to a “specified employee” of the Company or its Subsidiaries as defined
in Section 409A(a)(2)(B)(i) of the Code, no payment resulting from a separation
from service of such employee shall be made with respect to the Award before the
date which is 6 months after the date of separation from service (or, if
earlier, the date of death of the employee).

25

--------------------------------------------------------------------------------



XII.

CHANGE IN CONTROL PROVISIONS

     The Committee may authorize an Award that contains or is subject to any or
all of the terms, conditions and limitations of this Article XII or similar
terms, conditions and limitations; nevertheless, no term, condition or
limitation of this Article XII (or any similar term, condition or limitation)
shall apply to an Award unless the related Award Agreement expressly states that
such term, condition or limitation applies.

     12.1 Changes in Control. Immediately prior to the occurrence of a Change in
Control (or at such other time prior to a Change in Control or proposed Change
in Control as may be determined by the Committee), (a) all outstanding Options
and Stock Appreciation Rights shall immediately become fully vested and
exercisable in full, including that portion of any Options or Stock Appreciation
Rights that pursuant to the terms and provisions of the applicable Award
Agreement had not yet become exercisable; and (b) the expiration of the
restrictions applicable to all outstanding Restricted Stock Awards shall
immediately be accelerated so that the Stock subject to those Awards shall be
owned by the Holders thereof without transfer restrictions or risks of
forfeiture. Nothing in this Section 12.1 shall impose on any Holder any
obligation to exercise any Award immediately before or upon any Change in
Control, nor shall any Holder forfeit the right to exercise any Award during the
remainder of the original term of the Award because of a Change in Control,
except as provided under Article XI (if applicable), under other provisions
governing termination or expiration of the applicable Award, or as provided in
the following sentence. Notwithstanding the foregoing, the Committee may, by
notice to any or all Holders, provide that all or any portion of any outstanding
Option or Stock Appreciation Right (whether vested prior to the Change in
Control or subject to accelerated vesting due to the Change in Control) that is
not exercised within a specified time period (as determined by the Committee)
ending on or before the Change in Control shall terminate upon the Change in
Control (or at such later time as may be determined by the Committee) and in
such event such unexercised Options or Stock Appreciation Rights shall terminate
upon the Change in Control, notwithstanding any provisions of this Plan that
would allow for a later exercise, including Article XI if applicable.

XIII.

DURATION AND AMENDMENT OF PLAN AND AWARD AGREEMENTS

     13.1 Duration. No Awards may be granted hereunder after the date that is
ten (10) years after the Effective Date; provided, however, that Awards granted
prior to the expiration of such period may extend beyond the expiration of such
period, in accordance with the terms of the Plan (including all rights of the
Company and the Committee hereunder) and the relevant Award.

     13.2 Amendment, etc.

          (a) The Board of Directors may, at any time and from time to time,
insofar as is permitted by law, suspend or terminate the Plan, in whole or in
part, but without the consent of such Holder no such action shall adversely
affect in any significant respect the rights, or increase any obligations, of
any Holder with respect to any Award previously granted to such Holder
hereunder. The Board of Directors may also, at any time and from time to time,
insofar as is permitted by law, amend or modify the Plan in any respect
whatsoever including (i) for purposes of making the Plan comply with Section
16(b) of the Exchange Act and the exemptions from that Section, the Code
(including Section 409A and Section 422 of the Code), or the Employee Retirement
Income Security Act of 1974, as amended, (ii) for purposes of meeting or
addressing any changes in any legal requirements applicable to the Company or
the Plan or (iii) for any other purpose permitted by law. Notwithstanding the
foregoing, (i) any amendment or modification of the Plan is subject to any other
applicable restrictions on such amendment or modification set forth in the Plan,
(ii) without the consent of such Holder no such amendment or modification shall
adversely affect any rights, or increase any obligations, of any Holder under
any Award previously granted to such Holder hereunder and (iii) without the
consent of the holders of a majority of the shares of Stock represented and
voting on such amendment or modification at a shareholders’ meeting duly called
and held, no amendment or modification to the Plan may be made that would (a)
increase the aggregate number of shares of Stock that may be issued or
transferred under the Plan or increase the aggregate number of shares of Stock
subject to Awards that may be granted to any Eligible Individual in one calendar
year pursuant to Section 5.7 (except for acceleration of vesting or other
adjustments pursuant to Sections 11.1 or 12.1 of the Plan, to the extent each is
applicable), or (b) modify the

26

--------------------------------------------------------------------------------



requirements regarding eligibility for participation in the Plan; provided,
however, that such amendments or modifications may be made without the consent
of stockholders of the Company if (x) necessary to permit Incentive Options
granted under the Plan to qualify as incentive stock options within the meaning
of Section 422 of the Code, or (y) necessary to comply with changes that occur
in law or in other legal requirements (including Rule 16b-3, Section 162(m),
Section 409A, and the Employee Retirement Income Security Act of 1974, as
amended).

          (b) Subject to the terms, conditions and limitations of the Plan, Rule
16b-3, to the extent it is applicable, and any consent required by the last
three sentences of this Section 11.2(b),the Committee may (a) modify, amend,
extend or renew outstanding Awards granted under the Plan, and (b) accept the
surrender of Awards requiring exercise that may be outstanding under the Plan
(to the extent not previously exercised) and authorize the granting of new
Awards in substitution for such outstanding Awards (or portion thereof) so
surrendered. Without the consent of the Holder, the Committee may not modify or
amend the terms of an Incentive Option at any time to include provisions that
have the effect of changing the Incentive Option to a Nonstatutory Option;
provided, however, that the consent of the Holder is not required to the extent
that the acceleration of the vesting of an Incentive Option (whether under
Section 9.1 or otherwise) causes the Incentive Option to be treated as a
Nonstatutory Option, for federal tax purposes, to the extent that it exceeds the
$100,000 limitation described in Section 6.10. Without the consent of the Holder
and of the holders of a majority of the shares of Stock represented and voting
on such modification or amendment at a shareholders’ meeting duly called and
held, the Committee may not modify or amend any outstanding Option so as to
specify a higher or lower exercise price or accept the surrender of outstanding
Incentive Options and authorize the granting of new Options in substitution
therefor specifying a higher or lower exercise price, or take any other action
to “reprice” any option if the effect of such repricing would be to increase or
decrease the exercise price applicable to such Option. In addition, no
modification or amendment of an Award shall, without the consent of the Holder,
adversely affect any rights of the Holder or increase the obligations of the
Holder under such Award except, with respect to Incentive Options, as may be
necessary to satisfy the requirements of Section 422 of the Code.

XIV.

GENERAL

     14.1 Application of Funds. The proceeds received by the Company from the
sale of shares of Stock pursuant to Awards shall be used for general corporate
purposes or any other purpose permitted by law.

     14.2 Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in the Plan, or in any Award Agreement, shall confer upon any Holder
any right to continue in the employ of the Company or any Subsidiary, or
interfere in any way with the rights of the Company or any Subsidiary to
terminate any such employment relationship at any time.

     14.3 No Liability for Good Faith Determinations. Neither the Board of
Directors nor the Committee nor any member of either shall be liable for any
act, omission, or determination taken or made in good faith with respect to the
Plan or any Award granted under the Plan, and members of the Board of Directors
and the Committee shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage, or expense (including attorneys’
fees, the costs of settling any suit, provided such settlement is approved by
independent legal counsel selected by the Company, and amounts paid in
satisfaction of a judgment, except a judgment based on a finding of bad faith)
arising therefrom to the full extent permitted by law and under any directors
and officers liability or similar insurance coverage that may from time to time
be in effect. This right to indemnification shall be in addition to, and not a
limitation on, any other indemnification rights any member of the Board of
Directors or the Committee may have.

     14.4 Other Benefits. Participation in the Plan shall not preclude any
Holder from eligibility in (or entitle any Holder to participate in) any other
stock or stock option plan of the Company or any Subsidiary or any old age
benefit, insurance, pension, profit sharing, retirement, bonus, or other extra
compensation plan that the Company or any Subsidiary has adopted or may, at any
time, adopt for the benefit of its employees or other Persons. Neither the
adoption of the Plan by the Board of Directors nor the submission of the Plan to
the stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board of Directors to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options

27

--------------------------------------------------------------------------------



and the awarding of securities and cash otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

     14.5 Exclusion From Pension and Profit-Sharing Compensation. By acceptance
of an Award (whether in Stock or cash), as applicable, each Holder shall be
deemed to have agreed that the Award is special incentive compensation that will
not be taken into account in any manner as salary, compensation or bonus in
determining the amount of any payment under any pension, retirement or other
employee benefit plan of the Company or any Subsidiary except as may otherwise
be specifically provided in such plan. In addition, each beneficiary of a
deceased Holder shall be deemed to have agreed that no Award to such Holder
shall affect the amount of any life insurance coverage, if any, provided by the
Company or a Subsidiary on the life of the Holder that is payable to the
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary.

     14.6 Execution of Receipts and Releases. Any payment of cash or other
property or assets or any issuance or transfer of shares of Stock to the Holder,
or to the Holder’s Designated Beneficiary, guardian, legal representatives,
heirs, legatees, distributees or permitted assigns, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such Persons hereunder. The Committee may require any Holder,
Designated Beneficiary, guardian, legal representative, heir, legatee,
distributee or assignee, as a condition precedent to such payment, to execute a
release and receipt therefor in such form as the Committee shall determine.

     14.7 Unfunded Plan. Insofar as it provides for Awards of cash, Stock or
other property or assets, the Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Holders who are entitled to cash,
Stock, other property or assets or rights thereto under the Plan, any such
accounts shall be used merely as a bookkeeping convenience. The Company shall
not be required to segregate any assets that may at any time be represented by
cash, Stock, other property or assets or rights thereto, nor shall the Plan be
construed as providing for such segregation, nor shall the Company nor the Board
of Directors nor the Committee be deemed to be a trustee of any cash, Stock,
other property or assets or rights thereto to be granted under the Plan. Any
liability of the Company to any Holder with respect to a grant of cash, Stock,
other property or assets or rights thereto under the Plan shall be based solely
upon any contractual obligations that may be created by the Plan and any Award
Agreement; no such obligation of the Company shall be deemed to be secured by
any pledge or other encumbrance on any property or assets of the Company.
Neither the Company nor the Board of Directors nor the Committee shall be
required to give any security or bond for the performance of any obligation that
may be created by the Plan.

     14.8 No Guarantee of Interests. Neither the Company, the Board of Directors
nor the Committee guarantees the Stock of the Company from loss or depreciation.

     14.9 Payment of Expenses. Subject to Section 11.17, all expenses incident
to the administration, termination or protection of the Plan, including legal
and accounting fees and any issue taxes with respect to the issuance of shares
of Stock pursuant to the Plan, shall be paid by the Company or its Subsidiaries.

     14.10 Company Records. The records of the Company or its Subsidiaries
regarding any Holder’s period of employment, termination of employment and the
reason therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Committee to be
incorrect.

     14.11 No Liability of Company. The Company assumes no obligation or
responsibility to the Holder or the Holder’s Designated Beneficiary, guardian,
legal representatives, heirs, legatees, distributees or assignees for any act
of, or failure to act on the part of, the Committee.

     14.12 Company Action. Any action required of the Company shall be by
resolution of its Board of Directors or by a duly authorized officer of the
Company or by another Person authorized to act by resolution of the Board of
Directors.

     14.13 Severability. Whenever possible, each provision of the Plan and each
Award Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of the Plan or any Award
Agreement, or the application thereof to any Person or under any circumstances,
is invalid or unenforceable to any extent under applicable law, then such
provision shall be deemed severed from the Plan or such Award Agreement with
respect to such Person or circumstance, without invalidating the remainder of
the Plan or such Award Agreement or the application of such provision to other
Persons or circumstances, and a new provision shall

28

--------------------------------------------------------------------------------



be deemed substituted in lieu of the provision so severed which new provision
shall, to the extent possible, accomplish the intent of the parties as evidenced
by the provision so severed.

     14.14 Notices. Except as may be expressly provided in the Plan or the
relevant Award Agreement, whenever any notice is required or permitted to be
given under the Plan or such Award Agreement, such notice must be in writing and
delivered (including delivery by private courier or facsimile transmittal) or
sent by mail (which if to the Company must be certified or registered, return
receipt requested) postage and other charges prepaid, addressed to the Person
for whom the communication is intended (which for the Company shall be the
address of the Company’s chief executive office from time to time, or such other
address as may be established from time to time by the Committee, and which for
any Holder shall be the address for such Holder set forth in the relevant Award
Agreement or such other address as shall have been furnished by notice by such
Holder to the Company). Any such notice shall be deemed to be given on the date
received or (if mailed in the manner set forth herein) three (3) Business Days
after the date of mailing. Any person entitled to notice hereunder may waive
such notice.

     14.15 No Waiver. No waiver of any provision of the Plan or any Award
Agreement shall be effective unless made in writing and signed by the party to
be charged with the waiver. Failure of any party at any time to require any
other party’s performance of any obligation under the Plan or Award Agreement
shall not affect the right to require performance of that obligation. Any waiver
by any party of any breach of any provision of the Plan or any Award Agreement
shall not be construed as a waiver of any continuing or succeeding breach of
such provision, or as a waiver or modification of the provision itself.

     14.16 Successors. Subject to the restrictions contained herein, the Plan
shall be binding upon the Holder, the Holder’s Designated Beneficiaries,
guardian, legal representatives, heirs, legatees, distributees and permitted
assigns, and upon the Company, its successors and assigns.

     14.17 Further Assurances. Each Holder shall execute and deliver such
documents, and take or cause to be taken such other actions, as may be
reasonably requested by the Committee in order to implement the terms of the
Plan and any Award Agreement with respect to that Holder.

     14.18 Governing Law. EXCEPT AS MAY BE OTHERWISE PROVIDED IN A PARTICULAR
AWARD AGREEMENT, TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS PLAN AND EACH
AWARD AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
OF SUCH STATE; PROVIDED, HOWEVER, THAT ISSUES REGARDING THE INTERNAL AFFAIRS OF
THE COMPANY SHALL BE GOVERNED BY THE LAW OF THE COMPANY’S JURISDICTION OF
ORGANIZATION.

     14.19 Jurisdiction and Venue. EXCEPT AS MAY BE OTHERWISE PROVIDED IN A
PARTICULAR AWARD AGREEMENT AND SUBJECT TO SECTION 11.19, EACH HOLDER HEREBY
SUBMITS TO THE JURISDICTION OF ALL FEDERAL AND STATE COURTS OF NEW YORK AND
HEREBY AGREES THAT ANY SUCH COURT SHALL BE A PROPER FORUM FOR THE DETERMINATION
OF ANY DISPUTE ARISING UNDER THE PLAN OR ANY AWARD AGREEMENT WITH RESPECT TO
SUCH HOLDER.

     14.20 Interpretation. When a reference is made in the Plan or any Award
Agreement to Schedules, Exhibits or Addenda, such reference shall be to a
schedule, exhibit or addendum to this Plan or the relevant Award Agreement
unless otherwise indicated. Each instance in the Plan or any Award Agreement of
the words “include,” “includes,” and “including” shall be deemed to be followed
by the words “without limitation.” As used in the Plan or any Award Agreement,
the term “days” means calendar days, not business days, unless otherwise
specified. Unless otherwise specified, the words “herein,” “hereof,” and
“hereunder” and other words of similar import refer to the Plan or relevant
Award Agreement as a whole and not to any particular article, section,
paragraph, subparagraph, schedule, exhibit, addendum or other subdivision.
Similarly, unless otherwise specified, the words “therein,” “thereof” and
“thereunder” and other words of similar import refer to a particular agreement
or other instrument as a whole and not to any particular article, section,
paragraph, subparagraph, schedule, exhibit, addendum or other subdivision.
Unless otherwise specified, any reference to a statute includes and refers to
the statute itself, as well as to any rules and regulations made and duly
promulgated pursuant thereto, and all amendments made thereto and in force
currently from time to time and any statutes, rules or regulations thereafter
duly made, enacted and/or promulgated, as may be appropriate, and/or any other
governmental actions thereafter duly taken from time to time having the

29

--------------------------------------------------------------------------------



effect of supplementing or superseding such statute, rules, and/or regulations.
The language in all parts of the Plan and each Award Agreement shall be in all
cases construed simply, fairly, equitably, and reasonably, according to its
plain meaning and not strictly for or against one or more of the parties. Any
table of contents or headings contained in the Plan or any Award Agreement are
for reference purposes only and shall not be construed to affect the meaning or
interpretation of the Plan or any Award Agreement. When required by the context,
(i) whenever the singular number is used in the Plan or any Award Agreement, the
same shall include the plural, and the plural shall include the singular; and
(ii) the masculine gender shall include the feminine and neuter genders and vice
versa.

     14.21 No Representations. NEITHER THE COMPANY, ANY OF ITS SUBSIDIARIES OR
OTHER AFFILIATES, THE BOARD OF DIRECTORS OR THE COMMITTEE, OR ANY MEMBER OF
EITHER THEREOF MAKES ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER REGARDING THE
LEGAL, TAX OR ACCOUNTING CONSEQUENCES OF ANY ASPECT OF THE PLAN OR ANY AWARDS,
INCLUDING ANY REPRESENTATION OR WARRANTY THAT ANY OPTION SHALL BE TREATED AS AN
INCENTIVE STOCK OPTION UNDER THE CODE. BY ACCEPTING ANY AWARD, EACH HOLDER
ACKNOWLEDGES THAT SUCH HOLDER HAS CONSULTED WITH SUCH ADVISORS AS THE HOLDER HAS
DEEMED APPROPRIATE WITH RESPECT TO ANY OF SUCH MATTERS.

30

--------------------------------------------------------------------------------